I declare resumed the session of the European Parliament adjourned on Thursday 13 October 2005.
Before going on to talk to you as usual about the events that have taken place between two part-sessions, I must remind you that today is the 60th anniversary of the creation of the United Nations.
On this occasion, the European Parliament must consider what these years have taught us in terms of cooperation and dialogue and multilateral political action.
The message of the Secretary-General has been distributed in full to all of the Members of the European Parliament. In that message, Kofi Annan reminds us in no uncertain terms that the United Nations must reflect the times and, as such, should adapt to the developments that have taken place in the world since 1945.
I would also like to remind you that last September a meeting took place in New York of Heads of State or Government to draw up an inventory of reforms and to set concrete commitments with a view to their implementation.
This Summit did not satisfy all of our expectations in this regard. We cannot say that the Resolution on it approved by the European Parliament has been taken fully into account. For this very reason, we must monitor the way this reform process progresses very closely.
During our last plenary session we approved a third Resolution on the results of the September Summit and I would like to take advantage of this anniversary to express once again our determination that reforms such as the creation of a Human Rights Council or the Peace Consolidation Committee should become realities before the end of the 60th session of the General Assembly.
On this date the European Parliament reiterates its support for the actions of the United Nations and for the fundamental principles that govern it.
Ladies and gentlemen, I am sorry to have to inform you of the death on 15 October of the former Member of the European Parliament, Matti Wuori.
Matti Wuori was a Member of our Parliament during the last term in office, he belonged to the Group of the Greens and was rapporteur on human rights.
Parliament is remembering this fellow Member today.
The final version of the draft agenda for the October II part-session as drawn up by the Conference of Presidents at its meeting of 20 October pursuant to Rules 130 and 131 of the Rules of Procedure has been distributed. The following amendments have been proposed:
The Socialist Group in the European Parliament requests that the debate on the Commission Statement on patents for biotechnological inventions not be concluded with a resolution, contrary to what was originally approved by the Conference of Presidents.
Mr Schulz has the floor to explain his Group’s request.
Mr President, it is indeed the case that our group had made a request to the Conference of Presidents that the debate on the Commission statement on patents for biotechnological inventions should go ahead, but that there should be no resolution.
If we include today in the reckoning, there will be 48 hours between the debate and the adoption, and we do not believe that it is possible, in so short a time, to hammer out a common position on one of the most important and controversial issues in European political debate. I do not think we can be seriously expected to do that.
We do believe that it makes sense to debate this now, but, when dealing with an area as problematic as this one, Parliament should be allowed more time to make a statement. We therefore ask that the debate should be allowed to go ahead, but without motions for resolutions being tabled, and that the order of business be amended accordingly. Debate without resolution!
Mr Liese has the floor to speak against.
Mr President, I would like to oppose the motion from the Socialist Group in the European Parliament and argue in favour of a resolution. The problem is that there are deadlines to be met in considering this issue. If we do not come up with a position on this matter in October, the decision will be taken elsewhere; the European Patent Office is, for example, considering a controversial patent, and there are contradictory interpretations of the directive that this House adopted on the patenting of human genes or of human body parts. If the House does not express its mind, the political message we will be sending is that we are not capable of making a contribution to the debate on this issue, even though it was this House that adopted the directive. I therefore ask that Mr Schulz’s motion be rejected.
(1)
The next item is the one-minute speeches on matters of political importance.
Mr President, I would like to bring to the attention of this House the findings of a visit I made to Romania to look in particular at the situation of babies and young adults with handicaps in institutional care. This is an area where the European Union could perhaps be doing more to push the Romanian authorities to increase the pace of reform. For example, last year 4600 babies were abandoned in maternity hospitals. Some were reunited with their families but many remain there. I lifted up a little boy of 18 months who had never been outside a maternity hospital. This is not something we want to see. We need emergency fostering in Romania and we need the European Union to push for that.
In relation to the institutional care of adults with handicaps, I visited an institution where 450 people were living in awful conditions, unacceptable to us here in the European Union. Some progress is being made but more could be done if we put greater pressure on the Romanian authorities. I would ask that we all do that.
– Mr President, I wish to protest in the strongest terms at the way in which the Spanish Civil Guard treated a group of Portuguese people in Spain. On 15 October, 16 busloads of people went to Salamanca to demonstrate their solidarity with Cuba and Venezuela, on the occasion of the Ibero-American Summit taking place there.
In spite of the cooperative behaviour of the hundreds of Portuguese people in the group, the Civil Guard used every trick in the book to delay the buses’ arrival in Salamanca, in an attempt to stop these hundreds of Portuguese people from taking part in the demonstration and displaying their solidarity with Cuba and Venezuela.
This was an unacceptable act of political discrimination, as the only buses told to stop were those in this convoy, and all of the participants’ personal information was taken on a number of occasions.
Mr President, the Treaty establishing a Constitution for Europe was signed less than 18 months ago by all the Heads of State and Government. That Treaty retained the principle of a common agricultural policy agreed in 1957, including the article which states that EU policy is to ensure a fair standard of living for the agricultural community, in particular by increasing the individual earnings of persons engaged in agriculture. Yet, within two years, Commissioner Mandelson seems to be prepared to sacrifice the European model of agriculture in order to hammer out a deal at the WTO, by forcing farmers to bear a disproportionate share of the burden. At the same time we have Mr Barroso offering deals which undermine pledges given to farmers in the context of CAP reform, in order to move Prime Minister Blair on the budget.
The EU demands traceability, cross-compliance and food security from its farmers, and rightly so, but in return it is threatening to break its promises, causing huge uncertainty in the agricultural community, and it is proposing to sell out its primary food producers for a quick-fix deal.
Mr President, I would like to express the shame I feel as a Member of the European Parliament as a result of Mr Barroso having recently appointed three people even more reactionary than Mr Buttiglione to occupy the Commission’s vacant positions in the European Group on Ethics and New Technologies. I believe that this retrograde step is not just shameful in terms of its result, but also in view of the way the result has been achieved: since April, Mr Barroso has been consulting the Chairman of the Committee on Legal Affairs — which is competent in this area and to which I belong ― entirely avoiding any debate and, furthermore, failing to comply with the applicable rules. Furthermore, it should be stressed that many other Members, including Presidents of this Parliament, have expressed their opposition in this regard.
Appointing people who are even worse than Buttiglione for such a delicate matter, in which such good work is being done, will destroy the momentum and work against progress.
Mr President, I wish to make just two short points concerning the avian flu situation. Dr David Nabarro, UN coordinator for avian and human influenza, has stressed that, to prevent a pandemic of human infection, the global response to the bird flu epidemic must be intensified. The United States has ordered approximately 100 million dollars’ worth of vaccine. The United Nations, by contrast, has a total budget of around USD 7 million to control animal outbreaks of avian flu, but requires USD 175 million for an effective programme.
My second point is that, in addition to the evident problem of slow manufacturing processes, it appears unlikely that there will be enough flu shots available for all those who might need them. However, it might be possible to contain an H5N1 outbreak at its source, if the surrounding population were immediately vaccinated. I would like to raise the question of whether we in the European Union would be prepared to share the vaccines we already have in our possession with regions where an outbreak occurs, in an effort to contain it. It should not just be a matter of having vaccines in case it affects our own citizens: if there is an outbreak, we should target it wherever it occurs and try to ensure that it does not spread.
Mr President, the issue of the European border with Russia is not peripheral or marginal; on the contrary, it is absolutely fundamental. Estonia is a full Member of the EU. This concerns the Union’s external border.
What is at stake today, an alternative to our values, i.e. the Commission’s appeasement of Russia or the reliability of the EU for the new members. The danger that the EU could lose reliability was noticed at the London Summit, where the Russian-Estonian border issue, which is the subject of the commitments between Russia and the EU, became marginalised. The two governments were suggested to sort the problem out and the Commission would stand aside and wash its hands of the matter. Among these two was one big government and one small. The big and angry one dared to ask the Commission to take Russia’s side and bring smaller new Member States to order. They became disobedient to Russia, and that was bad. This was precisely the position expressed recently by the Russian Ambassador, Mr Chizhov, in Brussels.
Our Parliament, as a more independent and conscious body, should debate this matter and issue a resolution.
Mr President, ladies and gentlemen, according to reports in the French newspapers and , the human rights situation in Cuba is going from bad to worse. Marxism is becoming more barbaric the more the Marxist tyrant who introduced it is aware of his approaching end. I would like to give you a few examples to illustrate my point: the journalist Mario Henrique Mayo, who in 2003 was sentenced to 20 years’ imprisonment, has made two suicide attempts after having used a razor blade to etch the words ‘innocent’ and ‘freedom’ on his own body. On 4 October, the journalist Victor Arroyo who, for expressing an opinion that constituted an offence, was sentenced to 26 years in jail, ended his hunger strike at Cardinal Ortega’s request after having ended up in a delirium.
For 100 other political prisoners, there is not a single prospect of liberation; quite the opposite is the case. The moderate opponent Manuel Cuesta Morua has been beaten up by a collection of regime supporters and has been at the receiving end of extreme racist abuse. I hope that this House will present a united front in denouncing the human rights violations in Cuba. It will send out a better message than that of a future European Commissioner who once, while smoking a Havana cigar, accepted a ride on a Harley Davidson with Fidel Castro, but has never breathed a word about it.
Mr President, the threat of an avian influenza pandemic has plunged Europe and the world into a state of hysteria. While I was in Brussels, I made inquiries into the situation in what may be Europe’s future capital. It would appear that Tamiflu, which is the only antiviral drug effective against avian influenza and which is produced by the Swiss-based Roche, is not sold in pharmacies in Brussels, or in other words in Europe’s capital. The pharmaceutical companies are making hundreds of millions of euro by whipping the public into a frenzy. We are voicing our opinions on all the key European and global issues and other matters besides, but we are unable to provide minimum standards for our own citizens, even those living in the EU’s capital.
Mr President, it is my belief that the European Commission should take decisive steps to deal with this matter. If it fails to do so, we will either be made to look like fools or face the risk of a potentially tragic pandemic.
Mr President, there is a very good Sunday newspaper in Britain called . Yesterday's edition was of particular interest. It reports that British economic growth forecasts for 2005 and 2006 are being revised downwards.
A survey from Morgan Stanley reveals that Europe's largest companies are planning to make 40% of their investments outside the European Union. The reason for this is obvious. It is the brake on enterprise and business exerted by the ever-growing bonds of regulation and red tape from the European Union. A report from Open Europe and Oxford Economic Forecasting shows that the United Kingdom could increase its gross domestic product by 1.4% if it traded freely with the rest of the world, while maintaining a free trade agreement with the European Union. In other words, leave the European Union, but trade freely with Europe and the world. That, of course, is the policy of the United Kingdom Independence Party. Common sense may eventually prevail.
Mr President, Ireland is the only country in Europe in which driftnet fishing of wild Atlantic salmon is allowed. What is happening is an absolute scandal. Wild Atlantic breeding stock salmon are being intercepted by driftnet fishermen as the salmon try to make their way to their natural habitat rivers. This applies not only to Irish rivers, but also to British, French, Spanish and Scandinavian rivers. As a result, the wild Atlantic salmon numbers have decreased dramatically.
It is crystal clear that the species is under threat of extinction unless decisive action is taken. Unfortunately, the Irish Minister for the Marine and the Irish Government have chosen to ignore all the scientific evidence and continue to allow the scandal of driftnet fishing to continue. There are only 877 driftnet fishermen in Ireland. The Irish Government should compensate them by buying back or extinguishing their licences. The Commission’s DG Fisheries should insist that Ireland should do so.
Mr President, recently, the President of the French Republic was attributing to Europe responsibilities which, legally speaking, it does not have, given that the matter in hand related to redundancies on French soil. We have firmly condemned a form of political irresponsibility.
More recently, the Director-General for Economic and Financial Affairs at the Commission, Mr Klaus Regling, was claiming that the European Union should set itself the objective of reducing wages by 3.7% in order to gain 1% in growth. That statement, which is just as grotesque as the first example, must be condemned just as vigorously.
The Commission would be better off making innovative proposals in order to boost consumption. Instead, it is choosing to go beyond its role of making proposals by truly entering into the realms of provocation. The code of ethics of European responsibility requires the Heads of State or Government to be clear about who does what, but it also requires the European Commission – and this is, indeed, the most basic requirement – to take its work seriously.
Mr President, a revolution broke out in Hungary on 23 October 1956. The message of the revolution for posterity is threefold. The events of 1956 were profoundly democratic. The revolution involved the political participation of the entire society, it guaranteed equal human dignity for all, and proclaimed that suppressive dictatorial regimes cannot survive. On the other hand, it attempted to lay the foundations of a completely new political system. Thirdly, the revolution also had a message for Europe. It entered on the agenda of Europe the possibility of liquidating Communist tyranny. We, the Hungarian delegation of the Group of the European People’s Party (Christian Democrats) and European Democrats, declare the period up to the end of 2006 a Hungarian season, to commemorate the 50th anniversary of the great Hungarian revolution.
Mr President, poverty is silent. The silence of the poor can only be converted into a cry for help by those who have the necessary power and political influence. The sights are crying out, as well. The sight of hungry children on the street, of shabbily clothed elderly people and of those who sleep in the streets. The soundless wailing breaks the silence of St Michael’s church in Ghent, at the exhibition behind the altar.
More than sixty-eight million people live under the poverty line in the Europe of the Twenty-five. However, the poverty in various Member States is not comparable. There is a wide gap between old and new Member States. The past and further extension of the EU makes this a particularly opportune time for the informal summit to also address the European social model. I agree that the most powerful weapon against poverty is the provision of more and better jobs. In a world of working adults the children would not inherit the damnation of poverty – they would inherit chances, and the elderly would be able to live in safety. However, this cannot be achieved without community expenditure. We, the Socialists, hope that the summit taking place this week will hear and amplify the voice of the poor.
– Mr President, one of Europe's leading journalists wrote a few days ago that we are opening the gates to barbarity. Obviously he is right. He describes events in Turkey and the violence against intellectuals, journalists and so on.
Just the other day, during the visit of the Group of the European People's Party (Christian Democrats) and European Democrats, Turkey stopped the Greek MEP, Mr Varvitsiotis, from entering and held him hostage for three hours, refusing to recognise the passport which you have given us.
Today, however, I shall speak of a different type of violence; the violence against Archbishop Okhrid, the Archbishop of FYROM. He has been imprisoned, his cassock has been taken away, his Bible has been taken away and he is prohibited from taking communion. We did not witness such barbarity even in the darkest Middle Ages.
I therefore call on the European Parliament to send a mission to inspect the conditions under which the Archbishop is being held. FYROM, or whatever else it wants to call itself, cannot ask to enter here, in the European family, while its Archbishop is in prison. This has never happened before. I should therefore like, if we really want to talk about justice and human rights, for us to show that we respect human rights, for us to send a mission to examine this barbarity on the part of the country which is just a short way away from Brussels.
– Mr President, Luxembourg, a founding Member State of the European Union, has never claimed the status of official EU language for its mother tongue, Luxemburgish. With the most recent enlargement, the number of official languages has increased. The Council of Ministers has just granted the status of official language to Irish, bringing to 21 the total number of official and working languages.
In its conclusions of June 2005, the Council also gave its verdict on languages – I quote – whose status is recognised by the Constitution of a Member State on all or part of its territory or the use of which as a national language is authorised by law. With Luxemburgish having been our national language since 1984, I believe that the Council conclusions apply in this instance. However, Luxemburgish deserves to be given more recognition, because many people are not aware of the fact that we have our own language, in defence of which we suffered fierce repression during the Nazi occupation. I will be asking the European Parliament’s legal service to ascertain how this veiled recognition for the Luxemburgish language could be made public and visible in Community texts.
Mr President, Lithuania has been a member of the European Union since 2004, which means that it should comply with the legal obligations arising under Community legislation. Unfortunately, this is not the case. One of the fundamental rights of every human being is the right to property and the right to inherit property, in particular land. The extent to which a country recognises this right is an indication of its level of democracy.
After 1939, private property, and in particular land, was confiscated in Lithuania in line with Soviet law. After the country gained independence, the Lithuanian Constitutional Court ruled that all vacant and undeveloped land was to be returned in kind to the rightful owners or their heirs. Unfortunately, the Lithuanian executive and autonomous local authorities pay little attention to the sacred right to property. In defiance of court rulings, they have failed to return land that was seized many years ago. This primarily affects Poles living in Lithuania, who constitute a sizeable national minority. By acting in this way, Lithuania is not only violating the right to property, but also discriminating against national minorities, in this case the Polish minority. It is time that the relevant parliamentary committees looked into this matter.
– Mr President, Members will know – and have been very concerned recently – that nine blind passengers were thrown off a Ryanair flight because the captain said that the limit to the number of disabled people was four per flight. Yet every major airline in the European Union has a completely different policy. This has made life for disabled passengers unbearable.
Campaigners in my constituency have also spoken about access to goods and services; the fact that in each Member State, including in western Europe, the treatment is completely different for the owners of guide dogs, for example. While a lot of good work has been done in this place, we should be aware that these concerns are bubbling under the surface. Recent press stories have revealed many thousands of people involved in NGOs who want to see us do better.
Finally, closer to home, we must ensure that we have inclusive design for our new Parliament buildings. Much good work has been done in this area, but we must emphasise it because it will come back to haunt us if we do not get it right. I hope we will.
Mr President, I would like to bring to the attention of the House the problems faced by the rendering industry in the United Kingdom as a result of European Union legislation setting standards for incineration plants in the United Kingdom, namely the Waste Incineration Directive, which is now due to be implemented by the end of this year.
I was totally amazed last week when I learned that only three of the 25 Member States are, in fact, going to implement the Directive as originally intended. The tallow that is being designated as a waste in these three Member States will not be considered a waste in the other Member States.
I think this is wrong, it totally runs against the Lisbon Agenda and it is the type of thing we do badly in Europe. If we make a directive, and if we include a particular substance within a directive, then that directive should be implemented in all 25 Member States in the same way, together and simultaneously. There should not be different interpretations in different Member States.
It is not enough to blame national governments. The blame starts here because we should not allow it to happen in the first place.
Mr President, the European Commission has published a report revealing the extent of mental health problems, which affect 27% of EU citizens. The associated loss of productivity, together with increased health care costs, amount to around 4% of GDP.
From a medical point of view, eradicating a disease involves both effective treatment and tackling the causes of the disease. In the case of neuroses and depression, the causes include both the stress induced by a relentless quest for money and the destructive liberalism currently practiced, which promotes a market that is free only in the case of monopolies and that deprives millions of people of jobs, a livelihood and an education. The main reason why people suffer from affective disorders, however, is because they lead a life without principles and without God. Such a life precludes personal growth, and makes life hell for the 60 000 people who commit suicide each year and for the countless masses of addicts dying by degrees.
This is why it is pointless to pour billions of euro into preventive programmes unless the aim of such programmes is to safeguard genuine human dignity, the right to security in social and medical terms and growth within a healthy and loving family that lives by moral principles.
Mr President, you reminded us that today is United Nations Day and that upholding human rights is a top priority. Recently, the British Home Secretary, Charles Clarke, current President of the Justice and Home Affairs Council, said there can be no negotiation about the re-creation of the caliphate; no negotiation about the imposition of Sharia law; no negotiation about the suppression of equality between the sexes or about the ending of free speech. He said that these values are fundamental to our civilisation and are simply not up for negotiation. This raises the question of why, in Iraq, the British and Americans have encouraged the adoption of a constitution which enshrines Sharia law and will severely curb the freedom of many women.
We welcome the fact that over 70 women have been elected to the parliament in Afghanistan. However, the editor of a women’s rights magazine – a male editor, by the way – has been jailed for anti-Islamic articles. In both countries women face harassment, violent attacks, death threats and murder because they are women. So I hope that this Parliament will hold governments like Britain’s to their promises on sex equality, on free speech and on avoiding the imposition of Sharia law in Iraq and Afghanistan.
Mr President, a few weeks ago, nine blind passengers, having taken their seats in London on a Ryanair aeroplane bound for Italy, were requested to take subsequent flights as there were already four disabled people checked in for the flight. Although the airline cites in its defence security considerations in the event of an emergency evacuation, it seems unacceptable to me to trivialise discriminatory practices of this kind.
Among the founding values of the European Union is one in which we must take particular pride, and that is solidarity towards the weakest. Increased attention is being paid to disabled people and to their ability to access public buildings and services. It is therefore shocking that a European airline should hide behind the argument of security considerations in order to discriminate against blind passengers.
The truth of the matter is that the excessive emphasis on keeping flight costs low no longer allows for special attention to be paid to passengers needing help: there are no staff to look after them. Profitability is the only goal in mind, regardless of any human feeling. That runs counter to humanitarian values, of which Europe can be proud. I wanted publicly to denounce this matter in this House.
Mr President, the problem of inactivating pesticides, whether in Europe or in the rest of the world, has become less and less of a priority in recent years. International organisations active in this field are sounding the alarm bells, since the ecological time bombs that are ticking as a result of the improper storage of chemical waste represent an increasing threat.
It is estimated that only somewhat more than 25 000 tonnes of pesticides are stockpiled in the eight Central European countries that joined the European Union in 2004. In the states of the former Soviet Union, however, or in other words our close and distant neighbours to the east and south, over 200 000 tonnes of obsolete and unprotected chemicals may be stockpiled, which are dispersed by the wind and washed away by rainwater. This means that no corner of the globe is safe from the threat.
I would therefore call on Parliament to turn its attention to this issue, which is one that has been neglected to date. A detailed plan of action should be drawn up without delay, aimed at the stocktaking, identification and destruction of all stockpiles of obsolete pesticides and other hazardous chemicals.
– I would like briefly to return to the subject of Croatia, which finally received a green light on 4 October, in the form of the positive decision to launch accession negotiations. With this decision, the European Union has highlighted the strategic importance of Croatia and its positive influence on the democratisation of the entire Balkans region. Agreement on this point was reached also by the representatives of fifteen Central and Eastern European countries at the 12th annual summit of Central and Eastern European heads of state, held in Zagreb on 14-15 October. The presidents expressed support for Croatia and agreed that the enlargement of the European Union must not be brought to a halt.
Slovakia will be providing very active support to Croatia to help the country catch up with Romania and Bulgaria, which have now been conducting accession negotiations for several years. Slovakia will share with Croatia its experience from the pre-accession process during which it succeeded in catching up with the other accession countries, and achieved an excellent result. Only through an active approach to the struggle for peace in the Balkans can Europe achieve stability and security. Security in the Balkans means security in Europe.
Mr President, I should like to call for measures to be taken in connection with the unjust witch-hunt conducted by the Danish media against Polish exporters of agricultural products to Denmark.
Unsubstantiated accusations have been made public regarding the sale to Denmark of raspberries that were allegedly rotten and infected with a rare virus that causes food poisoning. The Danish media have set themselves up in judgment on the matter, claiming that five people have died and nearly one thousand have suffered food poisoning as a result of eating desserts containing raspberries. These accusations are quite clearly absurd, as proved by the fact that raspberries grown by the same companies were exported to Belgium, the Czech Republic, France, Germany, Sweden, Russia and the USA, without any cases of food poisoning being reported in these countries. What is more, detailed checks carried out in the companies at the centre of the accusations have revealed that raspberries are grown there under model conditions.
The Polish authorities suggested to the Danes that trade should be suspended if the raspberries were in fact found to cause food poisoning, but there has been no response from the Danish authorities. I fail to understand the tacit public consent of the latter. To date the authorities have taken no action whatsoever on this matter, and they have also failed to deny the false allegations.
Mr President, in the course of the 20th century, Hungary wrote world history on two occasions, and played a role in world history twice. First in 1956, and then in 1989-90, when the country released the German refugees in the Central European transition period. The 1956 revolution was followed in Poland by the Solidarity movement and in 1968 by the Prague Spring. 1956 marked a Hungarian uprising against Soviet occupation, a fight for freedom, a fight for national independence, and at the same time a fight against Communist dictatorship. Without the 1956 revolution there would not have been a negotiated revolution in 1989 or a peaceful regime change in Hungary, and Hungary would not be a member of the EU today. In the words of Albert Camus: ‘Hungary conquered and in chains has done more for freedom and justice than any other people in the world in the past twenty years.’
– Mr President, last week formations of Turkish fighter planes repeatedly and provocatively violated Cypriot airspace. At the same time, the Turkish army occupying Northern Cyprus has continued to strengthen its foothold on the island by increasing and enhancing its forces with more sophisticated American-made heavy weaponry.
These grossly illegal actions are causing much concern to the civilian population, risk causing a dangerous confrontation with Cyprus’ defences and are seriously undermining efforts to achieve long-lasting peace in the region.
Will the President of this Parliament have the determination to send a strong message to the Ankara Government, telling it in no uncertain terms to stop violating the integrity of an EU Member State and start making an effort to behave like a civilised nation at last? Or, should we all just accept and resign ourselves to what many ordinary people in the street think, namely that the EU is just a big business, making more money for the big Member States, and does not give tuppence about the safety and wellbeing of the smaller Member States?
Mr President, at the last part-session our Parliament expressed its solidarity with the victims of the terrible earthquake that shook Pakistan and of the floods in Central America. This weekend, Hurricane Wilma, the most devastating Mexico has ever seen, struck that country leaving chaos, destruction and death in its wake.
Mr President, I have spoken with the Chairperson of the Delegation to this Parliament’s EU-Mexico Joint Parliamentary Committee, Mrs Erika Mann and, although she is going to speak officially about this, we have agreed that it would be appropriate for you, on behalf of our House, to express our solidarity to the Mexican authorities at this difficult time and also to ask the European Commission to consider ― given that Mexico is a positive and active partner of the European Union — the possibility of contributing to the humanitarian aid tasks of reconstruction and rehabilitation that are needed in order to alleviate the effects of the floods in that country.
My presentation is devoted to the activities and staffing of the European Parliament’s information office in Bratislava, Slovakia.
In April 2004, the Directorate-General for Personnel and Administration announced open competitions for two posts, one in category A9 and the other in category A12. Unbelievably, these two positions were reduced to just one in the course of the proceedings, and the only position that was ultimately granted was that of category A9 for the head of the Information Office. In the meantime, the candidate for the category A12 position was successful. Both the selection method and the irresponsible manner in which the D-G for Personnel announced the result deserve criticism. Our candidate was notified of the result after a four-month delay.
The second problem is as follows: at this time, the information office has only three permanent members of staff and one temporary member of staff. Why cannot the information office in Slovakia be staffed in the same way as in other Member States? We urge that adequate conditions be created in Slovakia to better inform our citizens about the activities of the European Parliament.
Mr President, I wonder whether it would be appropriate at this time to congratulate Mr Lech Kaczyński, the Polish Law and Justice Party and the Polish people on the election of President Kaczyński in Poland on Sunday.
I also take the opportunity to congratulate our own colleague in this House, Mr Michał Tomasz Kamiński, who I believe played a major role in both the successful parliamentary campaign and the successful presidential campaign in Poland.
I urge you to pass our congratulations on to President Kaczyński.
That concludes Question Time.
The next item is the debate on the report by Mrs Doris Pack, on behalf of the Committee on Culture and Education, on the proposal for a decision of the European Parliament and of the Council establishing an integrated action programme in the field of lifelong learning (COM(2004)0474 C6-0095/2004 2004/0153(COD)] (A6–0267/2005).
. Mr President, may I express my warmest thanks to the rapporteur, Mrs Pack; to the Committee on Culture and Education, and to all who contributed to this excellent report. I would like to thank Mrs Pack in particular for the commitment and expertise she has brought to the report.
In the present political climate our policies need more than ever to be directly relevant to citizens’ real needs. Education and training is where the benefits of European integration are directly felt by millions of citizens. Therefore, I am very grateful also for Mr Böge’s report for the temporary committee on the financial perspective. It is an important statement of support in a difficult financial context. My thanks are due also to the rapporteurs of the other committees that contributed opinions on this Commission proposal.
Let me comment briefly on the amendments proposed in this report. I am pleased to say that the Commission is able to accept, either word for word or in substance, 39 of the 79 amendments proposed by Parliament. These changes improve the text, either by introducing new elements and priorities or by clarifying existing ones.
There are 16 amendments which, I regret, the Commission cannot accept because they either go beyond Community competence or are not compatible with the structure of the programme, four of which relate to the Parliament’s resolution.
That leaves a further 20 amendments which raise some substantial issues on which I would like to comment. Regarding amendments which derogate from the Financial Regulation or its implementing rules, four amendments to the annex to the decision – amendments 67, 68, 69 and 71 – would derogate from the existing implementing rules for the European Union budget. They would introduce the sort of simplification identified as necessary by the Commission in its explanatory memorandum to the programme proposal, such as extending the use of lump sums or lump-sum grants, reducing the administrative requirements on applicants for small grants and so on. So we have no argument with the substance of these amendments. However, the Commission believes that such provisions should initially be sought by revising the Financial Regulation and its implementing rules themselves. Changing the Community financial framework in sectoral programmes makes this framework much harder to read and to understand. Therefore, the Commission believes it is too early to include such provisions in the decision on lifelong learning.
On the named institutions: the new programme will support the operating costs of some institutions which do high-quality work in education and training at European level and which are important partners for the European Union. The prime criterion for their selection will be quality. This means using calls for proposals where the grounds for selection are set out in advance and every applicant can measure itself against these criteria.
Exceptionally, the Commission has proposed four institutions as eligible for operating grant support without a call for proposals. These four involve Member State governments in their governance and funding. Government involvement guarantees an important degree of quality and of commitment to the objectives, purpose and future development of these designated institutions.
Looking at the six institutions Parliament proposes for nomination, the Commission concludes that the European Agency for Development in Special Needs Education, which has intergovernmental funding and governance arrangements, is consistent with the logic of our original proposal. Therefore, we accept the amendment to this effect.
Briefly, on the budgetary amendments: a group of amendments relate to the budget of the programme. I am most grateful, as I have said, for the rapporteur’s proposal to increase the budget to EUR 14 600 million, and I can fully subscribe to her underlying reasons. However, the Commission cannot, pending an agreement on the Financial Perspectives, amend its original proposal, so I must reserve the position on the 10 amendments concerned.
Finally, in order for the programme to start on time, the decision needs to be made and adopted as soon as possible in 2006. I know this is a challenging timetable and depends very much on the timing of an agreement on the Financial Perspective, but I can assure you the Commission will do everything it can to help this Parliament and the Council reach agreement rapidly.
. Mr President, Commissioner, ladies and gentlemen, I am glad that the programme exists in its present form, having been influenced by all the experience we have had with the Socrates programme over the past ten years, and with the attempt having been made to avoid the old mistakes and go down new paths. Even so, as there are, proverbially, many roads that lead to Rome, this House has included even more new approaches, and we should try to take a good look at all of them at least once.
Let me explain, for the sake of completeness, what sub-programmes we are dealing with here: the programme has to do, overall, with general and vocational education, and it is a good thing that vocational education is now included. The programme enables everyone to take part in educational programmes virtually from the cradle to the grave.
The first programme open to all is ‘Comenius’. It is aimed at those who have to attend school in any case; to those for whom school attendance is mandatory, it gives the opportunity to discover at an early age what is meant by cultural differences, or a common approach, to particular issues in different countries.
Next comes the Erasmus programme, which gives these pupils the opportunity, once they have become students, to spend part of their course in another European country and to take their achievements there back home with them. Running in parallel to that is the Leonardo programme, which enables apprentices and trainees to complete part of their training in the form of a work placement in another European country.
The fourth programme, ‘Grundtvig’, deals with the education of adults, and the fifth, named after Jean Monnet, provides support. This involves the celebrated institutions to which you referred, and to which we want to add two more. I hope that Parliament will agree to this. We do, however, want to continue to support the Jean Monnet chairs and all those things for which your programme already makes provision.
There are also the horizontal programmes in support of these activities, which overlap with the sectoral programmes that have already been mentioned, particularly in the development of material for language learning, learning and the dissemination of best practice in general and vocational education at national, regional and local level. We have made further improvements to your proposals and have, in particular, emphasised that the Comenius partnerships should enable one pupil in fifteen, rather than one in twenty, to spend a school year abroad, which would add up to a total of 6 million pupils in junior secondary school having the possibility of spending a year as guest students at a school in another EU country.
Together with my fellow-members of the Committee for Culture and Education, I have also ensured that teachers’ European awareness can be enhanced through the new Comenius Regio programme. We have also proposed that the Erasmus programme’s mobility grant, which has remained unchanged since 1993, should be increased, for EUR 150 is an insufficient sum of money with which to go and live and study in another country, and makes support from parents, grandparents and relatives indispensable. We should, however, be enabling all students to take part in an exchange of this kind, and so we suggest that the monthly grant should be increased by rather more than the Commission has suggested.
It is of course as important to me as it is to the Commission that there should be a decent reduction in the amount of red tape involved. Administrative and financial constraints on the award and payment of grants must be commensurate with the amount paid out.
Let me briefly consider the issue of finance. Only indicative figures have been given for the financial resources we are talking about today. Nobody knows how much we will have at our disposal after 2007; that is why the figures – the Commission’s, the Böge Committee’s and our own Committee’s – are no more than indications. We have to wait and see what we will get from the next Presidency of the Council, and so the Culture Committee has taken the liberty of going beyond the figures proposed by the Commission, and also a bit beyond those agreed by the Böge Committee. We should put down a marker; education and training are a vital part of the Lisbon process. We need them, and in order to have them we need more money than the national governments in the European Union are prepared to make available. Many thanks, Commissioner, for the work your staff have done!
Mr President, I should like to discuss the report from the point of view of the Committee on Foreign Affairs, on behalf of which I drew up an opinion. I argued that there should be a gradual opening-up of the various programmes to all of our neighbourhood policy countries. It has been proposed that they should be opened up to a number of neighbourhood countries but, given the very good work these programmes have done in encouraging the strengthening of people-to-people contacts, a general consensus should be reached on opening up these programmes more widely, where this can be done effectively.
I am keen to ensure that the Erasmus Mundus programme will be continued under this heading post-2009, together with the inter-university programme set up last year, which aims to develop democracy and understanding between our various countries. One of the obvious failings of the current proposals, in my view, was the almost complete lack of any reference to developing democratic citizenship. Mention was made of citizenship, but I felt that there was a lack of emphasis on the democratic role. Given that the Commission and the Council had already accepted that this was a necessity and had already agreed to set up the inter-university programme in Venice, this should be supported. I am disappointed that there appears to be a dispute between two Commission DGs as to who should fund this programme in the future. I hope that the problem can be resolved as a matter of urgency.
. Mr President, ladies and gentlemen, the opinion of the Committee on Budgets gives a welcome to the Commission’s proposed programme for lifelong learning, which encompasses the four great programmes – Erasmus, Comenius, Leonardo and Grundtvig – and it is founded upon the fundamental conviction that the value of these programmes in terms of structural change in Europe is not to be underestimated and that they play an essential part in European renewal. In our opinion, we welcome the proposal’s intention to simplify administration and financial procedures, while criticising the fact that they are still too burdensome and too slow.
We have to point out that the budget figures are provisional, but the Committee on Budgets does take the view that the amounts proposed by the Commission for this vitally important priority area cannot be regarded as other than very modest. Formal comment on what the Commission has proposed is one thing, but the vote, which is a political matter, will be far more to do with the need to move on in this area and achieve Europe’s vital educational policy goals.
. Mr President, Commissioner, ladies and gentlemen, the Committee on Employment and Social Affairs, for whose opinion I am the draftsman, is in favour of the Commission’s initiative for the Erasmus and Leonardo da Vinci programmes and, in particular, of integrating higher vocational training into the Erasmus programme. Bringing the two together in this way signals our desire not to single out students according to their field of study, be it academic and general, or vocational.
I congratulate the rapporteur, Mrs Pack, on the quality of her report and thank her for having taken account of the greater part of the opinions of the Committee on Employment and Social Affairs, in particular as regards lifelong education and training, which together are acknowledged as being one of the keys to growth and as guaranteeing the quality of jobs. Lifelong training should be a right and should be the specific responsibility of businesses, and these factors should be recognised at Community level as a fundamental social right.
Thanks to these programmes, a European space for training and education is gradually being created, and we have a great need of this space to support the labour market. We need greater harmonisation and convergence of qualifications, and we need the skills of European employees to be guaranteed throughout the EU, and thus rewarded appropriately. This seems to us to be an effective guarantee against social dumping.
. Mr President, the Committee on Civil Liberties would also like to express its gratitude to the rapporteur who has been involved in the parliamentary works on this topic for years.
Our committee believes that the right to education is one of the most important fundamental human rights, and no one should be prevented from exercising this right by financial status, poverty or discrimination; also, we must continue to demand equal treatment. Equal treatment for different generations, for the non-young, for women, and especially for single mothers, and in this respect we naturally expect an understanding attitude from employers, as well, who must treat life-long education as a strategic interest. We expect that ethnic discrimination will come to an end and those living with disabilities will be able to participate in the education process with full rights. For us this is a community programme that brings the EU closer to its citizens and the citizens closer to one another, which is the reason why we love this programme.
. Mr President, I should like to begin by congratulating Mrs Pack not only on her excellent report, but also on her personal commitment to promoting the mobility of young Europeans. The Erasmus programme owes a great deal to her tenacity, and the budget increase that she is calling for fully reflects her commitment.
Furthermore, I should like to remind you of the speech made by Mr Barroso in Berlin and of the speeches made by all of the group leaders within Parliament as part of the 70 cents for culture campaign, all of whom promised an increase in the ‘culture’ budgets.
Three remarks need to be made on the subject of the reform as it is presented to us. The internal market would be more competitive and businesses more mobile if young apprentices were better prepared for being mobile. The protectionist instincts of many small-scale businesses would be thwarted by the practical experience that the Leonardo da Vinci programme gives to young people by allowing them to carry out work placements in other countries.
The budget estimate that has been made for 150 000 apprentices is insufficient. The Erasmus programme is too elitist, as the sums allocated to the recipients are not enough to fund the total cost of their mobility. The only people who are therefore eligible for this programme are students whose parents can pay the remaining sum, unless the Member States assume responsibility for doing so, which is not the case at present.
Finally, university students would be more mobile if the Council tackled the real problems, namely those relating to the transferability of grants, students’ status, their social security and the right to work, which are all issues that could be addressed, given that they were mentioned in the Commission Green Paper of 1996. The Commissioner will perhaps be able to inform us as to how the work is progressing.
Mr President, culture is priceless, but it does come at a cost. If we want to give Europe a soul, funding has to be granted. The Group of the European People’s Party (Christian Democrats) and European Democrats will be supporting Mrs Pack’s proposal.
. Mr President, Commissioner, we ought perhaps to rename the ‘lifelong learning’ programme ‘learning throughout life’, for ‘lifelong’ has the ring of punishment about it, and learning should, after all, be a joy.
Although this programme is an educational one whose components – Comenius, Erasmus, Grundtvig and so on – address different priorities, the one thing these all have in common is that they promote mobility, and enhance quality, giving recognition for achievement and education, for multilingualism and knowledge of other countries. In so doing, they add value to Europe. These things are precisely what we need to achieve – or at least to get closer to – the Lisbon objective by 2010, that being to have 3 million Erasmus students and 150 000 Leonardo participants.
While I agree with Mrs Pack that the grant for Erasmus students needs to be increased, that must not result in those Member States that top up scholarships from national funds – as Austria does, for example – reducing their contributions; on the contrary, they should adapt to the new requirements. In the EU, 25% of the population have a university degree, and 75% a certificate of completed secondary education. Many of the citizens have completed vocational training, although it is unfortunate – and something I wish to criticise now – that the Lisbon documents include no figures on them. Mobility at work or in the course of initial training involves many administrative and linguistic obstacles, and so the Leonardo programme urgently needs more support and promotion; what is needed is not a new Erasmus programme for trainees, but a Leonardo programme that works properly, and if it is to do that, more funding needs to be provided.
We are waiting in eager anticipation for the individual Member States’ Lisbon action plans, while being no less eager to find out what is in the Financial Perspective and the budget proposals for all these programmes for 2007. What is clear is that it would be a disaster for the students, school pupils, teachers, and trainees, just as much as for cultural organisations, artists and young people if the beginning of the new generations of programmes were to be delayed; it would also be in flagrant contradiction to the Lisbon Strategy.
. Mr President, let me start by complementing Mrs Pack.
If we want to bring Europe together, it is through education that we are most likely to be able to do so. We have here the most diverse range of educational initiatives, which promote the exchange of knowledge and skills between the European states, make it easier for citizens from different cultures to meet one another and provide them with support in learning languages, above all the languages of their neighbours. I particularly approve of the attempt to bring the various measures under one roof, am glad to see the Balkan states being made eligible for grants, and welcome the explicit intention to support initiatives for political education.
I do think, though, that there is room for further improvement, in that more account needs to be taken of those who are socially disadvantaged and in that procedures need to be simplified – and let me observe that not all the difficulties are of the EU’s making. I have practical experience of running projects, in the course of which I discovered that the problems in the Member States themselves are often even worse than at EU level.
What I do not agree with is the cuts made to the Leonardo programme. I am opposed to any reduction in funding for vocational education. The fact that practical training costs more than purely theoretical education cannot be a reason for cutting funding for it. It is both dishonest and inconsistent to announce 2006 as the European Year of Job Mobility while at the same time making funding cuts.
. – Mr President, ladies and gentlemen, the Lisbon Strategy, as formulated after the spring Council, subjects education to the needs of the market and emphasises lifelong learning and education solely as a means of promoting low-paid permanent jobs. Constant calls are being made for greater private investment in the sector of scientific research in order to serve the needs of big business. At the same time, innovation and novelty are not orientated towards promoting technology and the quality of life. The Lisbon Strategy formulated overlooks the increased need for public spending on and investment in education, for bursaries and for detailed programmes for lifelong learning supporting informal education which, at the same time, are not accessible to a large slice of the population.
The extension of lifelong learning, in cooperation with the business element is one of the basic objectives set by Lisbon. With this programme, universities will open their doors for the purpose of specialising workers in new professions, who will then provide cheap manpower for businesses which invest their money in the university in question. This will create a vicious circle for young people, who will be dismissed and then, once they have been retrained, will be recruited as cheap workers in new professions. It proves that the Commission's objective is not lifelong learning; it is lifelong exploitation.
To conclude, it is obvious that, if these policies are implemented, we shall basically start making education subject to the whims of enterprises and sacrificing it to competitiveness and profit. It will mean the subjection of research to the commands and needs of businesses and a reduction in the state's contribution.
We consider that the Member States of the Union can develop education and lifelong learning without it being coloured by speculation and unilateral adherence to the so-called needs of the market and to competitiveness. That is why the Confederal Group of the European United Left/Nordic Green Left cannot vote in favour of the proposal to establish a programme in the field of lifelong learning.
. – I welcome the Commission's efforts to integrate and simplify European educational programmes and would like to draw your attention to the amendments submitted by our rapporteur Doris Pack, which not only underline the necessity to ensure the continuity of life-long learning, but also the need for an increase in funding for European programmes, including Erasmus. This would, above all, take into account the number of participants in this programme, which has increased and continues to grow. In addition we cannot disagree with the proposal that the average grant be increased from 210 Euros to 300 Euros by 2007 at the end of the programme. Given the EU's changed national linguistic diversity, we cannot disagree with the proposal to create more flexible opportunities to study at least two languages. I also trust that you will take into account an amendment which I have submitted, stating that we would like the European Humanities University that was exiled from Belarus, but was reopened two weeks ago in Vilnius, to become a candidate for priority funding. The Union for Europe of the Nations approves Doris Pack's report.
– Mr President, Commissioner, ladies and gentlemen, in a time of important and fundamental changes at both European and global level, it is only natural for the Committee on Culture and Education and the European Parliament to also evince a great deal of interest in an integrated programme of action in the field of lifelong learning.
The Lisbon Strategy reiterates the objectives of education adapted to new technologies, to multilingualism, to diversity and to reinforcing programmes. Within this framework, particular importance is also attached to the mobility of students, school exchanges and the cross-border mobility of teachers.
Encouraging the teaching and learning of two foreign languages and increasing grants for participants with disabilities and the learning and use of sign language are fundamental proposals by the rapporteur, Doris Pack. However, over and above all this, I should also like to highlight the obligation of the European Parliament to support particular aspects of specific amendments, especially in the field of the budget for special programmes, so that, in this way, we can demonstrate our awareness of the need to defend the history of cultures with the need for knowledge and the education of citizens.
Furthermore, we must not forget that nowadays the demands for highly trained manpower are a necessary precondition to the strengthening of competitiveness. Adapting the education policies of the Member States to the prospects of lifelong learning reiterates and confirms that education is the cornerstone of the Lisbon Strategy and also contributes to social and economic development.
– Mr President, the Erasmus, Leonardo, Comenius, Gruntwig and other programmes have been crowned with real success and are, perhaps, the most popular and publicly known programmes of the European Union. They not only have contributed to the modernisation of education and training systems, but also are contributing more than anything else to the strengthening of exchanges between young people in particular, helping them to come into direct contact with the language, culture and education of other countries of Europe.
That is why it is extremely important for these programmes to be extended to as many more young and, more importantly, less privileged people as possible. Pupil exchanges within the framework of the Comenius programme must cover at least one in fifteen pupils of the programme. At the same time, the amount of Erasmus grants needs to be doubled, given that it has remained stagnant since 1993 and is too low to meet the needs, mainly, of less well-off students, as our rapporteur, Mrs Pack, has quite rightly called for. It is therefore necessary for the budget to be increased, in order to respond to the aspirations of European citizens, and for us to put the ambitious objectives of the Lisbon Strategy into practice.
There is increasing talk of a crisis in the European Union. Since we know that we will only be able to overcome the problems of the modern world and the challenges of globalisation with a strong Community, we must make constant efforts to preserve cohesion between the nations of this Community. We may be greatly assisted in this by the very programmes offered by the report on lifelong learning.
Our future lies in the young people who will soon be making decisions on politics, economics and all the other aspects of our life. It is therefore all the more important that as many young people as possible are involved in international education programmes even at an early stage of their education. In this way they also become much more motivated to learn languages, to get to know other countries and to display greater tolerance towards other nations and cultures.
At the same time, we have found that those countries that have invested greater funds in education have advanced more rapidly and now rank amongst the most highly-developed countries. I therefore support rapporteur Doris Pack in her efforts to secure more money than hitherto in the financial perspective for education.
The rapporteur is also trying to secure support for people with special needs, who are important and equal members of our society. Given that we wish to be a community with social sensitivity, we must devote special attention to them.
It is also equally important to involve as many small- and medium-sized enterprises as possible in these projects, as well as people with vocational education, in order to motivate them for lifelong learning and help them to acquire new and useful expertise.
Since an additional benefit of the European Union is the fact that our nations can learn from each other, I support cooperation and mobility in the area of lifelong learning, which is becoming both a need and a reality for people in all walks of life.
Mr President, every year, thousands of students from the whole of Europe are given the opportunity to study abroad, thanks to the programmes we are now talking about. For many students, these exchanges are, in actual fact, the most practical advantage of the whole EU project.
By studying abroad, they not only gain new knowledge and new experiences of another culture, but also disseminate knowledge and in that way help increase the quality of European education which, in turn, is one of the cornerstones of the Lisbon process. Through tomorrow’s vote, we shall simplify the administrative routines, which may lead to quite a few schools and universities participating more actively in the programmes and encouraging more students to study abroad.
I am also pleased that, during this process, we in the Socialist Group in the European Parliament have protested against the proposed cuts in vocational education and training desired by the Group of the European People’s Party (Christian Democrats) and European Democrats and that we have also supported continuing to provide plenty of opportunities for people who have already completed their professional education to study abroad. Vocational education and training do in actual fact make a very important contribution to the EU economy and to the way in which the labour market operates. Thus, encouragement needs also to be given to people who have completed their professional education to move around more. It should not only be those at university who get to study abroad.
Where funding is concerned, I should also be delighted to contribute money to these programmes but, at the same time, I think that all the budget issues should be dealt with simultaneously so that we really are forced to prioritise what is important. I shall therefore support those amendments that are in keeping with Parliament’s report on the budget as a whole, that is to say the Böge report.
Mr President, ladies and gentlemen, the current debate centres on an initiative backed by representatives of all the relevant parliamentary committees, whatever their political persuasion. This is because most of us understand that the proposed integrated action programme is one of the steps that must be taken if the European Union is to become an advanced knowledge-based society with sustainable economic growth, more and better jobs, greater cohesion and stronger culture.
I must stress, however, that in my opinion it is essential for each Member State to draw up its own national lifelong learning strategy if the lifelong learning system is to function effectively. The financial instruments under debate today are and will be necessary for the implementation of these strategies. It goes without saying that they are also indispensable for the successful implementation of the various components of the action programme, and I therefore fully support the rapporteur’s calls for more funding for this initiative.
One of the many reasons why this proposal deserves our support is that it makes provision for the mobility of individual secondary school students and adult learners by introducing new types of mobility action into the Comenius and Grundtvig sub-programmes, and provides new opportunities to make contributions in kind to the implementation of projects. Those involved in organising lifelong learning programmes and applying for funding under the associated financial instruments will undoubtedly welcome any reduction in the red tape associated with these procedures. I therefore support the proposal to simplify administrative procedures according to the level of grant.
Education is cited in key EU documents as a crucial component of future prosperity and growth. Without adequate funding, however, the latter goals will remain out of our reach, and will never make it off the drawing board, as is the case in a number of Member States. I should like to thank the rapporteur for her work.
Mr President, allow me first of all to congratulate the rapporteur, Mrs Pack, on the work she has done on this subject, so important for the future of the European Union.
I should just like to say a few words to point out that the vote within the Committee on Culture and Education has enabled significant progress to be made, in particular with regard to the mobility of apprentices. The specific conditions attaching to the status of apprentices are today preventing these apprentices from fully participating in the Community mobility plan. Only 0.15% of a given age group in France and 1% in Germany today benefit from the Leonardo da Vinci programme. The vote within the Committee on Culture and Education represents significant qualitative progress, as it has made eligible for this programme the support measures taken by all of the organisations involved in promoting the mobility of apprentices. Such progress should enable the objective set by the European Commission – that of securing at least 150 000 work placements by 2013 – to be achieved.
We are hopeful that this progress will not be called into question. Mobility of young people – and particularly of apprentices – in vocational training constitutes one of the tools enabling a real spirit of enterprise and innovation to be created in Europe. This is one of the prerequisites for achieving the objectives set by the Heads of State or Government as part of the Lisbon Strategy.
Mr President, the EU’s educational programmes have been reoriented. Erasmus, Comenius, Comenius Regio for secondary schools, Grundtvig and Leonardo are part of the integrated action programme called ‘Lifelong Learning’ ‘L L L’, which Mrs Prets will find easy to remember!
Although I congratulate Mrs Pack on her report, in which she attempts to strike a balance between the various sectoral sub-programmes rather than playing them off against each other, I have to say that the Committee on Culture’s proposal that only 23% of the lifelong learning programme be allocated to Leonardo, rather than the 25% as originally envisaged, is a cause of disquiet among trainees, chambers of crafts and stakeholders in vocational education. If the present 45 000 work placements per annum are to become 70 000 or even – as the institution represented by the Commissioner has proposed – rather more than 100 000, a solid financial foundation will be needed. Leonardo gives long-term support to vocational education, makes individuals more empowered and, as Mrs Pack pointed out, is fully in line with the objectives of the new Lisbon Strategy for growth and employment.
The first all-clear signal is that students’ work placements are no longer to be run through Leonardo, but through Erasmus, so there alone – in a vitally important area – we are saving some EUR 600 million. Small and medium-sized enterprises are also to be more closely involved in Leonardo than they were before. As I have pointed out in the Committee on Employment and Social Affairs, and also in conversations with businesses and interested parties, the fact is that the Financial Perspective for 2007-2013 has not yet been adopted, and so it may well come to pass – and I can tell Commissioner Figeľ that I hope, for both our sakes, that it does – that there will be substantially more money available for Leonardo than was the case in the past. The reason why these EU education programmes are so effective is, after all, because those involved take to them immediately, and because the programmes make language, culture and different educational values visible and can therefore persuade the public of the added value that a European orientation can provide.
I would like to reiterate my thanks not only for the support, but also for the truly constructive atmosphere during the discussions. This shows the kind of maturity that is needed in order for education and vocational training to be put at the centre of European Union policy and cooperation among Member States.
There are some suggestions and remarks that I would like to make. We must realise that it is still premature to comment on budget figures, although the initial level of political support has been very strong. Thanks to the position adopted by Parliament, both the budget and the two budget-funded programmes for culture and youth are receiving strong support, and this is giving rise to the expectation that they will be successful areas for future cooperation within the enlarged Union. An appeal to launch programmes for third countries is also under way. The programme itself is expected to receive 1% of the total amount budgeted for cooperation with other countries. These countries are as yet unnamed, but I would like to stress that just as Erasmus Mundus has included and will continue to include cooperation with third countries, the Tempus and Tempus+ programmes will also provide for such cooperation.
Several speakers referred to lifelong learning as a right. This represents a great change. We are striving to create the systems, conditions, strategies and programmes for lifelong education in the Member States, and to ensure participation and a real place for people within this system. By comparison, although there is considerable scepticism and apathy in Europe, there are continents where the debate is still focussed on the fundamental right to basic education, while we are now talking about the right to lifelong learning. This provides an excellent example of cooperation among the States.
From the standpoint of vocational courses or training, the ‘Copenhagen’ process and the Bologna process are now much more visible. I am convinced that the current proposal to introduce the European Qualification Framework, which is the subject of consultations with the Member States, will give a great boost to mobility and to the recognition of qualifications. I would also like to reiterate what has been said by Mr Thomas Mann, that part of the quota for the placement of university students in companies will be shifted from the current Leonardo da Vinci programme to the Erasmus quota under the future programme. This is something that also deserves notice.
I would like to conclude with a few words concerning the institutions mentioned by Mr Pavilionis – institutions earmarked for support. If the European Parliament and the Council reach a consensus, the Commission can support the inclusion of institutions in the list of nominees. In the European Inter-University Centre in Venice discussions are taking place on how to adapt the regulation on human rights, and we want to be prepared for the future and to find a solution that will enable the continuation of financing for this institution.
This is basically all I wanted to discuss. I am pleased to note that education has become a matter of consensus between the committees, as well as between political groups and individuals. This is a sound premise for success.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
The development towards a knowledge-based society makes high demands on the educational level of the labour force. Given the current economic climate, emergence of new economic competitors, investing in people becomes even more important.
Lifelong learning has therefore a key role in developing an integrated strategy for employment and particularly for promoting a well-trained workforce which is able to adapt to the continuously changing market environment. If managed pragmatically, the integrated approach will result in economic growth, greater civic participation, higher welfare.
The action programme has in itself more chances then pure economic benefits: it has also potential to fulfil the goals and ambitions of Member States to create tolerant and democratic societies, reduce inequalities and prevent marginalization, to participate in building a gender-balanced, better society.
The comprehensive, and integrated programme of lifelong learning is vital for achieving the Lisbon objectives. The coherence and synergy makes it even more efficient. The success lies in ensuring the accessibility to the opportunities for all European citizen at all levels.
The next item is the report by Mrs Gröner, on behalf of the Committee on Culture and Education, on the proposal for a Decision of the European Parliament and of the Council creating the ‘Youth in Action’ programme for the period 2007-2013 (COM(2004)0471 – C6 0096/2004 – 2004/0152(COD)) (A6-0263/2005).
. Mr President, the second of the programmes tonight and the third one later on show the special interest of the European Parliament in supporting areas where we believe that kind of new momentum is to be addressed for the future of Europe.
The Commission adopted its proposal for the ‘Youth in Action’ programme in July last year. Parliament, and especially the Committee on Culture and Education, has always been supportive of initiatives in favour of youth. The negotiations which took place this year have confirmed this and today we are going to discuss an excellent report which is the result of fruitful cooperation. I would especially like to thank the rapporteur, Mrs Gröner, for this cooperation and the leading position she has adopted in preparation for successful decisions.
The ‘Youth in Action’ programme is designed to ensure continuity of current activities in the field of youth but also to develop them further. It is a programme of informal learning and mobility which will allow young people between the ages of 13 and 30 to get involved in projects developing solidarity and citizenship. These are the cement for European unity, mainly through youth exchanges, the European Voluntary Service and projects related to participative democracy.
As you know the details of the programme, I shall not reflect on them but, rather, give the Commission’s view on some important amendments. I am pleased to say that after the good exchange of views and cooperation up until now, most of your proposed amendments can be supported without reserve by the Commission. Few amendments, mainly those seeking to introduce more detail into Article 8, cannot be supported. Article 8 is about the implementing provision and the establishment of national agencies which will be responsible for the management of the programme at national level. The Commission’s text sets out only general requirements in line with the principle of subsidiarity. It will be up to the Member States’ authorities to implement these requirements according to national situations.
I would like to comment on some very important amendments on which the Commission agrees. Mrs Gröner’s report, while not suggesting changing the age brackets proposed by the Commission, insists on ensuring that the main target group of the programme will be 15- to 28-year-olds. I very much share any concern over the participation in the programme of young people with fewer opportunities and the prevention of discrimination in terms of access to the programme. This aspect may not have been sufficiently highlighted in our proposal. However, the implementation of the programme is flexible enough to accommodate the specific needs of young people with fewer opportunities.
We also understand that Parliament would like to ensure that the different actions of the programme benefit from minimal financial allocation. This approach is fully compatible with the flexibility required for the implementation of the programme and the Commission is therefore prepared to take on board proposed distribution among different actions.
The report’s proposal to increase the programme’s budget shows the European Parliament’s commitment once again to a programme that directly addresses young people and thus contributes to bringing younger generations closer to Europe. I must stress that the financial issues are all subject to the outcome of the negotiations relating to the financial perspectives.
Finally, I wish to express my satisfaction at the proposed reference in the programme to the European Youth Week. I am also very pleased to see that, once more, the European Parliament will be directly involved in Youth Week, which includes the ‘The Youth takes the floor’ event in Brussels. Youth Week will take place in early December 2005 and I am particularly grateful for the participation of President Borrell and for the arrangements made for hearing young people in this Parliament.
To conclude, I wish to thank Mrs Gröner once again for the quality of the report. I believe that the ‘Youth in Action’ programme is widely supported by this assembly, and I thank you for that. I hope that the next step will be the adoption of a partial political agreement in the next Council meeting in November.
. Mr President, Commissioner, there is much agreement in this House where your proposals are concerned. Cooperation has been excellent. We have heard what young people have been saying to us, first through the European elections and then through the referendums. If we want to make a success of European policy, it is with young people that we have to start.
The new ‘Youth in Action’ programme gives pride of place to the promotion of active citizenship, and the 73 amendments that this House has put forward are intended to make some further improvements to your proposal. We want to respond to what young people themselves told us in the course of the consultation process, and in so doing we are taking the most important step, namely fostering solidarity and mutual understanding among young people, supporting the new neighbourhood policy and bringing together the various interested parties at national, regional and European level.
As regards the five actions comprised in the new programme, and which you, Commissioner, have just outlined, we have proposed – in contrast to ‘Lifelong Learning’ – that minimum funding be provided for each individually, with at least 30% of the budget going to traditional youth exchange in Action 1, 23% to the European Voluntary Service, and 4% to the new ‘Youth for the World’ action, which does of course have a similar end in view, not to mention 15% for Action 4, ‘Youth workers and support systems’, and at least 4% for support for policy cooperation, which includes Youth Week.
Those who are any good at mental arithmetic will have figured out that some 24% of the overall budget is left over, and this is in order to give the Commission flexibility and to make it possible for more to be set aside for Youth Week in one year and to do more for voluntary service or direct youth exchange in another. It is vitally important that flexibility should be built in.
What we also require of the Commission, though, is that this programme be made less bureaucratic. We want the youth associations to be able to plan ahead with confidence, to be able to plan for periods of several years rather than for only one. We want them to get the money without delay and for no more than four months at the most to elapse between the application being made and the money being paid out. This sort of flexibility makes a positive impact on associations, particularly on the smaller youth associations, and enables us to achieve our objectives.
As you have mentioned, we want, as before, to prioritise the original age group for participants. The focus should therefore not be on the borderline cases, the thirteen and thirty-year-olds, who might perhaps be able to take part under special circumstances, but should, as before, be on the core group of those aged between 15 and 18.
We would like to see a rather larger budget; to give one example, I find it incredible that we, in the European Union, spend EUR 6.5 billion on subsidising sugar production, but, when it comes to learning throughout life, youth exchanges, and culture, our investment still amounts to peanuts. It is for that reason that Parliament advocates, for ‘Youth in Action’, an increase in funding and the relaxation of the constraints of the Böge report to EUR 1.128 billion. I regard that as modest enough, and we have to set down clear markers here.
Anti-discrimination policy and youth seminars get a good reception from young people and our amendments are intended to put them centre stage, along with the involvement of disadvantaged young people and the opportunity for all young people to participate, not merely theoretically, but also in practice, irrespective of their nationality or race, of their gender or sexual identity, of where they live, of what they do for a living, or even of whether they are out of work. This is about the building up of intellectual activity, linguistic skills and intercultural learning and their implementation in practice.
Ought young people not be at least as much worth to us as a fraction of what is spent on subsidising the cultivation of tobacco? I intend to make a nuisance of myself, particularly to the Council, for as long as it takes for a change of mind to kick in. It is not enough to conclude a Youth Pact; it also has to be implemented! That is the first step.
. Mr President, ladies and gentlemen, let me say that the Committee on Budgets holds Mrs Gröner in high regard for her work and also for incorporating the figures from the Böge report in her own. We stand right behind these figures. It is because culture gains nothing from a weakened rapporteur or from an enfeebled parliament in which different figures are used virtually every month that we strongly urge that these figures be taken as a basis. What will happen when the Luxembourg figures come in? If we were to adopt a policy other than that regarded as right and proper by the Bureau of this House and by the Conference of Committee Chairmen, the simple fact is that culture would have gained nothing.
We are very happy about the ‘Youth in Action’ programme, because it takes on board a large number of suggestions made – not least in former years – by the Court of Auditors and has taken simplification as its watchword. This is a highly interesting approach, and one to which we wish to give our firm backing. Speaking as the rapporteur on the reform of the Financial Regulation, I have to say that I regard these items as very important and useful. I note with regret the way in which you have, in this programme, demanded a plethora of derogations from the Financial Regulation and have been given them. I personally would have set greater store by altering the Financial Regulation itself in such a way that one could work, under the ‘Youth in Action’ programme, with a large number of smaller organisations and smaller grants. The aspects of the programme that have been presented I regard as very important.
We have submitted two more amendments that would bring about additional improvements in this area: one has to do with the establishment of a database to facilitate the notification of all those organisations that complain about the vast number of documents that they have to submit, and making it possible for all this data to be recorded once and for all, leaving only amendments to be done. This would both save the Commission administrative effort and make things easier for the recipients of grants, and that in turn would have a direct effect on the image of the European Union. If subsidies are more readily obtainable, the demand for them will rise, and that is something we regard as needed, particularly by small programmes.
The same applies in the case of the amendment on the ‘proportionality of documents and grants’, which gives the Education and Culture Directorate-General every opportunity to act as it thinks right and proper in the implementing provisions.
Mr President, recent events show that Europe’s younger generation is just as divided on the question of our continent’s future as their parents. On the one hand, the numbers of students and young jobseekers crossing EU borders in search of new experience and career prospects is constantly increasing. On the other hand, we can see how many young people feel disconnected from this new multinational reality. Indeed, young voters were instrumental in the French and Dutch rejections of the Constitution. Some on the political extremes, both left and right, celebrate this disaffection and claim vindication for their old-fashioned ideas.
However, I think most would view this with concern, for, if the younger generations are not propping up the EU, making it more democratic and inclusive in the process, who is? Mrs Gröner’s report therefore comes at a critical time. The Youth in Action programme is not merely an information campaign on the EU; it is something far more valuable. By increasing cross-border exchanges and getting young people involved in civic activities, the programme can help counter prejudice, broaden horizons and fight apathy. In the process it can influence and introduce them to the necessity and value of European cooperation, something all too many of their leaders are currently unable and unwilling to do.
I would like to highlight a few points. The programme’s initiatives must build on existing grassroots locally-based youth organisations to the greatest extent possible. They should not be bureaucratically managed from Brussels. Second, people as young as 13 should be eligible as a rule, not as an exception, and, of course, gender balance should be upheld.
Finally, the range of countries with which youth partnerships are struck should be the largest possible. The final related point, beyond today’s agenda but which we will eventually need to tackle, is how to improve conditions for young people to settle in another EU country. Too often an extended period of student exchange coupled with some work experience results in young people losing some of their national study and social entitlements. To avoid them being penalised in this way, we need to improve the transferability of some key social entitlements across the EU, especially for young people.
. Mr President, Commissioner, ladies and gentlemen, the ‘Youth in Action’ programme that the Commission has put forward, to which our committee’s rapporteur, in her even-handed report, has proposed various improvements for us to vote on, has demonstrated its suitability as a means of adding value to youth policy throughout Europe. The new youth programme has been made significantly simpler than its predecessor, with, for example, a flexible and less bureaucratic procedure for applying for funding, which is what this House has always argued for. Moreover, the programme is now funded by only one budget line rather than four, as was formerly the case.
My group is at one with the rapporteur as regards the adjustment of age limits for participants, ensuring the exclusion of discrimination, and both the equal participation of disadvantaged young people and the involvement of young people in the evaluation and ongoing monitoring of the programme’s objectives. The extension of the programme to more countries, the greater importance of European cooperation in youth work and the more generous age limits make it necessary for the financial framework to be increased to – as has already been said – EUR 1.128 billion, but I would like to emphasise that in this we are being consistent with the Böge report.
Turning to the weighting of the actions, my group endorses the proposed indicative levels for the minimum funding of Actions 1 to 5. As the Commissioner emphasised, the report entrenches the possibility of staging youth seminars and the European youth weeks, thereby making them a component of European youth policy. I congratulate the rapporteur and thank her for the good cooperation.
. Mr President, Commissioner, the programme bears the name of ‘Youth in Action’, but the fact is that youth is always in action; the question is with which actions we can help them, where we can support them, and what sort of motivation we can offer them. This programme is certainly one possible option, and offers them a choice of ways in which to develop themselves or build networks at the European level.
If they are to do that, though, there is an urgent need for real simplification where administration is concerned. Youth organisations need help not only with the submission of applications – the Youth Forum on its own cannot do it – but also with the disbursement of funds, which is quite crucial, as the young people are waiting for their money. Their activities are up and running and they need to be paid for. If they are not, the young people, who have no money of their own, find it difficult to repay their advances, and so I address an urgent appeal to the Commission that these payments should be made at least three months after they are agreed to.
Youth Week is very important as a permanent component of this programme, in that it enables the young people – and us too – to engage in dialogue. By voicing their concerns here, young people get to know the institutions and are listened to by them. Rather than allowing what they say to us to go in one ear and out of the other, we should take it away with us and ponder it.
That disadvantaged young people should be guaranteed participation on a basis of equality is something that goes – as it must, in this context – without saying, for it is only in this way that young people will be able to understand other people who are in a disadvantaged position and help work towards a shared and sympathetic Europe.
. – Mr President, through the continuing Youth in Action programme, the European Union is trying to nanny young people, to create the illusion that it is interested in their participation in policy and to turn them into passive recipients and applauders of its anti-grass roots policy, which also creates impasses for young people.
In truth, when one third of young people are unemployed, when a large proportion are literally being crushed by flexible forms of employment, when the prevailing ideology is cultivating unbridled individualism, does the title of the Youth in Action programme not sound ironic and insulting?
When the entire philosophy of the policy of the European Union is to subject everything to the maximisation of the profits of big business, when for that purpose previous rights are abolished, exposing young people to wretched and cynical exploitation, is it not a mockery to make available a few million euros so that they can cash in on the miserable future which capitalism has in store for them? Is it not hypocritical to state that it is cultivating the solidarity of young people when the imperialist policy of neo-colonialist wars sends hundreds of thousands of young people to death, hunger and poverty?
The programme finances actions which will promote the so-called values of the European Union; in other words, the creation of disenfranchised workers and scientists, so that maximum profit can be returned to big business. It promotes voluntary – in other words unpaid – labour and social consent. It proposes the creation of voluntary special qualifications for missions to countries outside the European Union, so as to create agencies for promoting its policy.
At the same time, it is financing state-funded organisations which have nothing to do with the neo-grass roots movement and which, of course, fully accept the policy of the European Union, presenting them as allegedly representing the youth of the countries.
The way to combat the problems of young people is in organised struggle, in quarrelling with the policy of the European Union and the European Union itself, in order to pave the way at national and international level for deep changes and reversals for the benefit of the peoples.
. One of the very important points of this renewed programme, which was raised by colleague Gröner, is the fostering of tolerance in young people towards other cultures and other languages. It is clear that the creation and promotion of a culture of tolerance among young people, as well as the encouragement of cooperation between the youth of different nations, is an important guarantee of the success of the entire European Union. It is also clear that education and expansion of young people's horizons have a special role to play in the process of fostering a culture of tolerance. Thus, the priority of learning and the accessibility of education regardless of race, nationality, gender, religion or social status must stand out in the whole philosophy of this programme's implementation. It is particularly important that this programme becomes accessible to the young in countries neighbouring the European Union, especially those countries in the grip of autocratic regimes. In this regard, the experience of Lithuania's youth of cooperating with young people in Belarus, particularly in an academic sense, may be a good example to the whole of Europe. We thus acquire one of the most effective instruments in the expansion of democracy and the spreading of European values. The Union for Europe of the Nations supports this report.
Mr President, the 2000-2006 Youth programme resulted in a great number of developments. In many cases it brought considerable progress in the lives of youth communities in Hungary. However, the programme failed to achieve some of its objectives. For instance, it failed to reach young people living in rural areas. Disadvantaged youths living in small rural settlements have not been able to get involved in the programme easily. Therefore we must ensure that starting from 2007 as many rural youths as possible are able to get involved in the programme.
It would be more helpful to youth communities of countries participating in the programme if the details, information material and some kind of a database were more accessible. We know that some progress has already been made in this direction, but it would be important to make more of the successful projects accessible, so that youths and youth organisations can get to know them. These projects will set their imagination in motion, and will help them acquire useful experience. Another positive step forward is that settlement-level and local government youth work is relied on to an ever-increasing extent. This is the right way forward, because the principle of subsidiarity must be implemented consistently in youth affairs. It is important that local youth work becomes an integral part of international youth cooperation. Please allow me to call your attention to the fact that the Hungarian Parliament concluded a cooperation agreement, a programme agreement with the Serbian Parliament involving a tolerance programme. Within this programme tolerance camps will be organised for young people, which may contribute to the prevention of nationality-based or ethnically motivated incidents involving Hungarian and Serbian youths. In the course of these events, young people will meet artists, politicians and sportspeople well-known in both countries. They will create a virtual parliament where they can deal with human rights and minority issues. I am certain that the Youth in Action programme will provide opportunities for youths in many countries to understand and get to know one another better, which will create a strong foundation for taking action against all forms of discrimination and will raise the tolerance levels of young people. Congratulations, Mrs Gröner!
Benjamin Disraeli said that almost everything great is created in youth. This is hyperbole, but there will never be too much attention paid to the young, the Europe of tomorrow. The youth programme for 2007-2013 is a step forward when compared with the current programme. We welcome the fact that the programme is more specific in its inclusion of the EU's new neighbours: Russia, Ukraine, Belarus, Moldova and the North Caucasus. This will allow young people to become acquainted with European values and initiatives as well as enter into relations with partners from EU states. It is very good that the programme will not only include young people aged 15-25, but will be open to those aged 13-30. The simplified rules for the submission of projects means that we will see more initiatives and far more young people will take advantage of the fruits of the programme. However, this also demands greater funding. Lithuania's youth are taking an active part in the work of the current programme. It is hoped that the implementation of the new programme will further foster reciprocal knowledge, understanding and tolerance and will reduce social isolation. Thank you.
. I would like to thank the rapporteur, the various committees and also the political groups and individuals for their contributions and viewpoints. I realise that the times we live in are not easy, but there is hope. For young people, it started with the White Paper and continued with the Youth programme, which is continuing and remains popular. The proposal on the table reaffirms and extends existing options and financial support, and widens the spectrum of countries and geographical areas, as well as the age brackets. For the first time in our history, a summit of Heads of State or Government has adopted special conclusions in the form of the European Youth Pact. We have spoken with young people this year about youth issues and, later this week, I will discuss these matters in Cardiff with representatives of Member States and European youth.
In response to some of the suggestions that have been put forward, I would like to state that the flexibility inherent in the programme should be very apparent during December Youth Week in Brussels. It can serve to link up various programmes, for instance those on culture and youth, sports and youth, and social inclusion and youth.
On the subject of financial rules and regulations, I am a strong advocate of simpler, more transparent and speedier procedures. This is why we have incorporated more than one hundred proposals into the draft amendment on financial regulation for the European Union. The proposal is now in the hands of Parliament and the Council. I am confident that it will receive a very positive response in both bodies and that it will be beneficial for all areas concerned. I also would like to say that the European Commission supports the proposal put forward by Mrs Grässle on behalf of the Budget Committee, as well as many other amending motions.
In conclusion, I would like to recommend strongly that the programme be implemented as complementary to and compatible with other programmes, such as the lifelong learning programme or the citizenship programme. These have great potential if they are coordinated, if they complement each other and if they are coherent.
And my last remark: I would be very happy if next Thursday, following your vote, I could convey a message to the youth of Europe that the programme Youth in Action will be one of the first to receive support within the constraints imposed by the financial outlook, as an instrument for the future European Union in 2007 to 2013. Thank you for considering this approach.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.
The next item is the report by Mr Graça Moura, on behalf of the Committee on Culture and Education, on the proposal for a Decision of the European Parliament and of the Council creating the ‘Culture 2007’ programme (2007-2013) (COM(2004)0469 – C6-0094/2004 – 2004/0150(COD)) (A6-0269/2005).
Mr President, I should like to express my gratitude to the author of this report on Culture 2007, Mr Graça Moura, for his excellent work and for the sound cooperation between our two institutions.
I am very pleased that the general line proposed by the Commission has been welcomed by Parliament and that the draft report agrees with the main objectives of our proposal. This focus on objectives will enable the programme to deliver more European added value.
Although support for the projects is clearly a key component of the programme, the draft report also approves the Commission’s proposal to go beyond the mere ‘project approach’ and support organisations, studies and the collection and dissemination of information in the field of cultural cooperation. As you know, the Commission proposal does not mention any sector specifically. Our intention is to cover all fields of artistic and cultural life without any prejudice and to promote cross-sectoral activities.
On the budget, I am very grateful that this programme has received a great deal of political support in the House, from both committees and groups, and I am glad to see that you propose even stronger financial backing for this cooperation. I agree that the increase to EUR 600 million proposed by Parliament would make it easier for the programme to attain its objectives and to reach a critical mass, but the Commission cannot amend its original proposal; we are waiting for the agreement on the financial perspective.
I am pleased to say that the Commission is able to accept either word-for-word or in substance some of the other amendments contained in the report.
The Commission can agree with the transfer the memorial action from the culture programme to the citizenship programme and will confirm that in a specific declaration. It is important to continue to support this action. I also agree with the proposal to extend this action to the victims of Stalinist regimes.
On translation, as I said in my introduction, no sector is specifically mentioned. However, we understand Parliament’s request to include a reference to literary translation in the annex to the decision in order to take into account the specific conditions in this field of activity.
Some of you very rightly stressed the importance of our European cultural heritage. That heritage needs to be understood in a broader sense so as to include the values and the ways of life that have defined our identities. We fully understand that concern. Indeed the preservation of cultural heritage is one of the aims of Article 151 of the Treaty.
On the basis of this article, we succeeded last week in promoting cultural diversity in UNESCO through a special convention on this matter. That could be achieved in this programme by including appropriate references in the recitals to the decision. However, we cannot accept cultural heritage being mentioned as a specific objective of the programme, as this would clearly run counter to the non-sectoral, ‘open to all sectors’ approach of the original proposal.
There are other amendments that the Commission is not prepared to accept. I will mention just a few of them, because they concern the question of access for small operators or small projects. For the Commission, it is essential to strike the right balance between small and large projects and between long-term and short- or medium-term projects. Therefore, the Commission cannot agree with the proposed lowering of the minimum level of grants for cooperation measures for shorter projects from EUR 60 000 to EUR 30 000, because this would lead to an avalanche of project proposals, which could not be co-funded owing to a lack of resources. Already the refusal rate is 70% to 75%. If such an amendment were adopted, it would be even higher. The Commission also disagrees with the proposal to increase the maximum level of Community cofinancing to 70%. We must not forget that our cultural policy is governed by the principles of complementarity and subsidiarity.
Finally, the Commission cannot accept the proposal to decrease the minimum number of partners from four to three for shorter duration projects and to decrease the number of countries from six to four for longer duration projects. Should the number of partners or countries be lowered, it would diminish the visibility of the programme in an enlarged Europe. In spite of that, I hope that the excellent climate of cooperation that has characterised relations between our institutions up to now will continue to help find a mutually satisfying compromise. That is all the more necessary because the new programme should be adopted in time to allow for a timely and smooth implementation.
In conclusion, I very much hope that the next meeting of the Ministers for Culture in November will be in a position to reach a political agreement, leaving aside all budget-related matters. I would like to stress once more the benefits expected from this new culture programme. The programme will actively contribute to the promotion of inter-cultural dialogue, raising awareness of a common European heritage, celebrating the richness and diversity of our cultures, and increasing openness to other cultures.
. – We see ourselves as Europeans, in spite of all our differences. This is down to European culture, which encompasses the shared, dynamic heritage formed by our specific characteristics and our linguistic diversity, elements that come together to form a complex tapestry in which the Greco-Latin, Judeo-Christian and Mediterranean-Muslim traditions are all brought to the fore, whilst ensuring that none of those traditions is able to dominate.
Culture should be high on the agenda of promoting the European project, with a view to reviving our common heritage, while encouraging diversity, in such a way that a balance can be struck between the centralising and decentralising tendencies. In order words, we must take measures that acknowledge the value of our common heritage and must enable the 400 million-plus citizens of the Union to find out more about each other within their specific cultural and linguistic identities.
It would clearly be wrong to speak of European cultural integration. One of the most fascinating aspects of our civilisation lies precisely in the idea of Europe accepting itself both as a common entity and as an entity formed and characterised by an openness to its fellow human beings and to the world.
Culture 2007-2013 should, first and foremost, be a framework programme, not for integration, but for increased cultural communication between the citizens of Europe, and should be effected on a Europe-wide scale and built on the foundations of its values. Accordingly, European culture policy must always concentrate on providing a European added value. Otherwise, it will cease to have any meaning and will become indistinguishable from national policy on culture. What is more, cooperation is crucial between the European institutions, the Member States, the cultural players and participants from all Member States, as well as their transnational networks. The purpose of this is to make common cultural policy a reality.
The 2007-2013 ‘Culture’ programme is a third generation programme. It takes on board the experience of the previous ones and seeks to adopt the most appropriate solutions on the basis of that experience.
I must say that, personally, I would have preferred it to have been formed along the lines of the first generation – Raphael, Ariane and Kaleidoscope – with the areas of art, literature, the performing arts and cultural heritage properly marked out. Resources are scarce, yet the number of applications for aid continues to grow. In order for policy to be effective, it must be focused on a small number of clear, well-defined objectives, even if that means some projects falling by the wayside. In any event, let us hope that the new system leads to a more proactive contribution to culture.
We have sought to improve upon the Commission’s proposal, by making a number of changes to it, so as to adapt it more effectively to the proposed aims, to frame the cultural dimension more clearly and to place the accent on the importance of our common cultural heritage, without undermining contemporary creativity.
With the greatest respect, Mr Figel, I must say that it does not look good for the Commission to reject explicit reference to an aspect relating to cultural heritage, which is an enormous, living, breathing phenomenon, is manifested both tangibly and intangibly, has been accumulated over the centuries and has helped so much to define us as Europeans. This aspect does not simply boil down to sectoral concerns; what we are talking about is a shared matrix, a common dimension across all sectors, and this is of central importance.
Furthermore, we feel that the provisions on preserving European memorials to the terrible memories of totalitarian violence, both Nazi and Stalinist, would be better placed under the heading of ‘Education for Citizenship’. This idea was formally set down in the minutes of the Committee, as was its acceptance by the Commission.
Lastly, Mr President, I must refer to a most worrying point, namely the budget. The figures in the Böge report are merely indicative, yet they were taken into consideration. Whereas in his report the amount earmarked for this programme was EUR 566 million, we have earmarked EUR 600 million, because the Böge report itself provided for a reserve fund enabling us to do this. This is a paltry amount! All those working for the European institutions – the Members of the Commission, including its President and Commissioner for Culture, the Members of Parliament, including the chairmen of the parliamentary groups, and countless other Members, and Members of the Council, including practically every Culture Minister – have long been calling for substantially increased funding in this area.
The Union now has 25 Member States, rather than 15, hence the need for the European unit to be increasingly proactive in the area of culture. The Lisbon agenda will be no more than empty words if European cultural policy collapses without achieving its objectives on common cultural heritage and linguistic and cultural diversity within the Member States.
There cannot be a Lisbon agenda unless we find out more about one another, in terms of our range of historical, cultural and linguistic identities. Failure to do this will render us incapable of cooperating properly with one another on our common goals. Such cooperation will only be possible if we pursue cultural policy that is focused on providing a European added value and is equipped with the necessary resources for that to take place.
I therefore call for this report, which I had the honour of drafting, to be adopted. I also propose that we adopt all of the useful contributions made by Members of all political hues in the Committee on Culture.
. Mr President, first of all I would like to thank the rapporteur for his wonderful work. I am certain that he had invested a considerable amount of time in it.
Globalisation is an irreversible fact. As a result, cultural supply and the system of relationships between people and other nations have expanded to an incredible extent. National particularities are relaxed in some areas, and as a result of the interaction between cultures, national identity has acquired a new significance. The new circumstances cast a different light on national and common European identity. In this context I would like to stress that in a globalised world culture is one of the most important means of strengthening, deepening and promoting common European identity, while preserving the multicultural diversity of nations.
The evaluation conducted by the Committee, based on extensive consultation, pointed out that rationalisation and strengthening are a requirement in this area of community activities, as well. It is important to stress that in order to achieve effective results and avoid unnecessary duplication, community activities must be closely interconnected in the areas of culture and education, youth, sport, research and discrimination. Community activities must supplement one another and must be harmonised. In order to achieve higher efficiency, the extent of cooperation between Member States and regional programmes should be increased as much as possible. I trust that the proposed programme may contribute to a better coordination of community activities, focusing on the benefits provided by added European value.
Finally, I would like to emphasise that the role of cultural foreign policy has acquired a new significance, and its objective is to facilitate the creation of nation states with higher levels of culture, standards, education and democracy. This would result in a community of European states that is fully able to renew itself, with a strong sense of self-knowledge and self-esteem. And as the Commissioner mentioned in his introduction, I hope that the proposals for amendment ...
.   Mr President, Parliament’s draft resolution on the Culture 2007 programme (2007-2013) is likely to promote creativity and strengthen mutual awareness of the culture and history of the nations of Europe, as well as boosting cooperation in this field. One of the most important steps we could take towards this goal would be to identify the protection of cultural heritage of European significance as one of the fundamental goals of the Culture 2007 programme.
The Commission’s draft fails to offer clear support for projects relating to the European tradition or to the common roots that are an integral part of the identity of contemporary Europe. After all, it was the culture of our continent, that was centuries in the making, which shaped European identity, and continues to do so today. This culture also encourages the recognition of our common heritage and civilisation, as noted by John Paul II during a speech before the Parliamentary Assembly of the Council of Europe.
As a member of the Association of European Capitals of Culture, I have had first-hand experience of the enthusiasm generated by the European Capital of Culture initiatives among the people of our continent. Such initiatives allow millions of citizens to participate in artistic, informative and instructive projects of enormous educational merit. This effort on the part of artists and cultural operators gives us good reason to be proud of the wealth of talent and the diversity of artistic inspiration founded on the achievements of our European tradition.
We should not forget that Europe was divided for 50 years. The aim of this programme should be to raise awareness of the culture of the nations of Central and Eastern Europe across Western Europe. This culture, including those aspects of it inspired by Christian values, was stifled by Communist totalitarianism. In my opinion, the proposal to change the minimum budget for projects eligible for support is therefore very much to be welcomed, and this is a point upon which I disagree with the Commissioner.
Reducing the minimum project budget from EUR 60 000 to EUR 30 000 per year would increase the number of cultural operators able to participate in the programme. This would be a significant change, particularly in the new Member States, where such operators face much greater problems in financial terms than operators in the old Member States. There is every justification for allowing a larger number of entities to benefit from the proposed funding, provided that they meet the programme’s substantive objectives.
. Mr President, Commissioner, ladies and gentlemen, this programme represents a challenge to what we call European cultural policy, for the absence of a real cultural policy puts at risk the idea that the European Union should unite not merely states but also peoples, particularly at a time when the European Union cannot be other than seriously concerned about its own future. Such a European cultural policy could well help to bring together the needs of the cultural world and those of the public, thereby addressing the soul of Europe as nothing else can, and with it, people’s hearts, for it is with their hearts, more than with their minds, that people will be prepared to vote ‘yes’ in a referendum.
We take the view – although I note that the Commission does not – that the cultural actions should be biased towards the starting-up of small and medium-sized projects, for it is these that can help to make visible the cultural riches of the European Union’s individual regions and promote real public awareness of them. I hope that I will, for a change, find more sympathy for this idea from the Council than from the Commission.
While ministers of culture, and even the President of the Commission, are wont to make pious utterances stressing the significance of culture, and to sing its praises as an agent of integration, cohesion and citizenship, they should also ensure that sufficient funding is available for it. Even with what we propose to add to it, the programme really is not adequately fitted out. I very much hope that pious sentiments will be backed up by actions!
. Mr President, allow me first of all to congratulate the rapporteur, Mr Graça Moura, on the work he has done on such a crucial subject as the ‘culture’ programme. I should like quickly to go back over four points, which seem to me to be important and which I defended within the Committee on Culture and Education on behalf of the Socialist Group in the European Parliament.
Firstly, as regards the horizontal aspect of the programme, it must be noted that the Commission’s proposal reflects good intentions, which are along the right lines. No one need oppose strengthening the coherence of the programme in order to put a stop to the fragmentation, which for so long has characterised the EU’s action with regard to culture.
However, there are the intentions, on the one hand, and the resources proposed, on the other. I therefore come to my second point: the matter of the budget. It is no use the European Union setting ambitious objectives, such as promoting cultural diversity and cultural cooperation, if the budget available is not adjusted. We have therefore called for a logical increase in the budget allocated to this programme so that it can fulfil the task assigned to culture, namely that of contributing to the development of a European culture and a European identity, both of which will enable countries to put a stop to their excessive national self-interest and, consequently, to come out of the crisis that the EU is currently going through.
My third point concerns the commemoration sites. We have called for a clear distinction to be made between cultural organisations and the sites, not because we believed that these sites are not important, quite the opposite. As such, we would hope that the Commission will guarantee that the budget for the ‘citizenship’ programme, in which we have asked for the sites to be included, is increased accordingly.
Finally – and this will be my final point – I was keen that the cultural industries, which provide so many jobs, should be mentioned in the recitals for this programme. This was particularly the case for Amendments 7, 11 and 13, adopted by the Committee on Culture and Education. A recent study by Eurostat showed that the cultural industry contributed significantly to the European economy. With this in mind, it would be desirable to carry out a study highlighting the importance of these industries for the European economy.
. Mr President, Commissioner, ladies and gentlemen, the report by Mr Graça Moura on the Culture 2007 programme for the period 2007-2013 wholly fulfils the expectations of culture professionals. It is balanced, consistent and demanding. It attaches great importance to the content of the proposals, it prioritises cultural diversity and it is committed to the development of European citizenship. I thank Mr Graça Moura for his listening skills and for the quality of the dialogue that we have been able to establish.
I too am particularly delighted that it was possible for the cultural industries to be recognised in a recital of this report. I personally took a tough stand in calling for them to be included in this programme, and even if this result still falls far short of the mark, the progress made is by no means insignificant and deserves to be pointed out.
I will continue to defend the position whereby the cultural industries contribute to promoting European culture: they generate employment and give economic added value to the cultural sector. There is even less reason to neglect the cultural industries inasmuch as they are the ideal vehicle for developing European culture and for underpinning its diversity.
There is, unfortunately, a fly in this particular ointment. None of my colleagues in the Committee on Culture and Education will dispute the fact, because if there is, in truth, one point on which we are unanimously in agreement, it is that of the budget. I deplore the fact that culture should still be considered by the Commission as a luxury, secondary to the most crucial requirements. Is it really the case that culture is nothing but a luxury and that it is only secondary to the most crucial requirements? Violence exists; it is aimed at destroying culture. One form of violence is to argue that culture is pointless. I am therefore profoundly shocked by the meagre sum in the budget package allocated to culture. However, there remains a glimmer of hope in my opinion, Commissioner. The Unesco Convention, which has just been approved by a huge majority a few days ago, is a great victory for Europe and demonstrates once again that, when Europe is united, it is strong. It is also a great victory for European culture. With its diversity finally recognised, it now remains for Europe to assert itself on the international stage. However, it will only be able to pursue its role of ambassador if you give it the financial resources to do so.
I will conclude by simply saying to you, Commissioner, that it is up to you to act in order to obtain a decent and respectable budget for culture, one that does not remain below 1% of the overall budget.
. Mr President, Commissioner Figel', ladies and gentlemen, over recent months, this House has seen a campaign waged in support of culture, which called for a European cultural budget amounting to 70 cents per inhabitant per annum. At present, we allocate EUR 35 million to the overall European cultural budget, and that, being equivalent to the amount received by a major theatre in Germany, is a shameful figure.
Now that the Wall has come down and we have 25 Member States, we really want Europeans to encounter each other anew; we really want cultural exchange and more information; we want Western and Eastern Europe to have a real opportunity to establish contact with each other, but the present budget makes that impossible. The reason why my group has raised the figures that the Commission proposed or that have now emerged from the Committee was that we need 10 times as much as we have at present. We now get no more than 7 cents, but we need 70 cents. With them, we would have a real chance of getting a cultural offensive for Europe moving.
I can go along with the Commission’s basic approach, and its three great goals of transnational mobility, transnational exchange of cultural values and inter-cultural dialogue, for all of these tie in very well, not only with the fostering of contemporary culture, but also with the management of cultural heritage. I cannot agree to Mr Graça Moura’s proposal, in his additional amendment, for a fourth objective, for an exclusive emphasis on heritage upsets the good balance that we have worked to achieve between contemporary art and heritage management. It is for that reason that we shall not be supporting that additional amendment.
I am glad to see that the narrowly sectoral approach has been done away with, and that there is a real desire for real interdisciplinary cooperation with our cultural projects. I, too, take the view that smaller projects should be given more opportunities.
. – For the Commission and the Council, culture is a matter of the EU’s visibility, which has been, and continues to be, the real aim of the ‘Culture’ programme. The first plus point of the Graça Moura report is that it distances itself from this view that cultural creations can be used for the purposes of political promotion.
This is not the only plus point, in fact. The Commission and the Council want maximum visibility with minimum resources, and therefore channel aid into a few actions, bodies and initiatives. This is a bad move. In the name of visibility, there has been a shortfall in Europe of so many projects that rely on it. This is a further trend that the report seeks to rectify, on its own terms. It supports projects up to two years, simplifies procedures for obtaining financial support, makes a commitment to transparency in application processes and places value on heritage and linguistic diversity in the programme’s objectives. These are more than enough reasons to vote in favour of the report.
The British Presidency continues to block the financial perspective. As we know, Mr Blair has his priorities elsewhere, but I feel that everyone present is agreed on one point; the proposal of EUR 600 million is the rock-bottom minimum if the Union wishes to present itself to cultural creators and producers as an institution that still gives some value to the words it says. I would like to think that the men and women of the Committee on Culture and Education will be up to the task of assessing the final proposal from the perspective of that value. I hope, too, that the Council understands the message.
Mr President, I should like to congratulate our rapporteur on his report. My criticisms are not, of course, directed at his report, but instead concern the mindset with which the matter of culture is addressed by the Council and by the Commission.
The Constitution would have given us the foundation for tackling a common cultural policy, based on the diversity of cultures and on mutual acceptance of the principles of freedom and of human rights. However, the Constitution did not go so far as to grant culture the status of a real Community policy, which was an argument for not voting in favour of it. The objective that should be achieved by increasing our knowledge of others is precisely the objective sought by all of our countries. Doing away with the fear of others is a prerequisite for attaining a life led in peace in a society of genuine cultural pluralism. Learning about differences: that is the objective of a common cultural policy.
Among the Commission’s objectives, the mobility of persons leads me once again, Commissioner – and I am well aware that you yourself are not the person with responsibility – to ask the following question: where, in all of this, is the work of the Council on problems related to social security, taxation and status, which prevent people from being truly mobile, not to mention its work on the lack of financial resources to support real exchanges between the new Member States and the old ones?
The Commission has held on to intercultural dialogue as an objective. It was high time this problem was highlighted. Greater synergy between education and culture was the subject of one of the amendments tabled by our Parliamentary committee. Greater synergy is necessary, and all the more so given that, since 1998, and under the UK Presidency, employability – a terrible term – has been part of European texts as a principle for education.
It is a mistake to think that greater emphasis on culture in school curricula would be a waste of time. Creativity and a lively mind are qualities that are acquired through an appreciation of the arts, just as a culture of tolerance and the prevention of violence are founded on respect for artistic feeling and on the cultivation of the senses. As from now, the budget for 2006 has been revised downwards, to EUR 36 million instead of EUR 38 million. I note that, despite the fine speeches made by Mr Barroso and by all the group leaders in front of a small number of active contributors to the cultural sector, their words are not about to be followed up by actions. Point duly made.
– Mr President, Commissioner, the Culture 2007 programme is the main means for implementing Community action in the field of culture. It sets a series of important objectives, such as the cross-border mobility of cultural agencies in Europe, the transnational movement of artists and cultural works and cultural dialogue, objectives which cannot be implemented satisfactorily by the Member States due to their transnational character. However, we must not forget that the programme is also the means for financing these objectives. We cannot therefore set objectives for culture without at the same time proposing what the financial resources will be with which we shall achieve them. Consequently we, as the European Parliament, must propose a specific amount in the budget.
However, when we talk about the objectives of the programme, we must emphasise that the maintenance and knowledge of cultural heritage must be expressly included in the objectives of this programme. Among these plans, prime position must continue to be given to actions which aim to rescue the architectural heritage of Europe.
Another point which we must also keep an eye on is facilitating the participation of small agencies in the programme, which is often difficult.
Our rapporteur, Mr Graça Moura, who has done an excellent job, is well versed in this subject and his report takes account of the needs of small cultural agencies and, by extension, of small countries.
– It is symbolic that in the same week when the leaders of Europe's countries will debate the challenges of globalisation, the Parliament is discussing the EU cultural programme. It is symbolic because in the future culture industries will probably become the European Union's main competitive advantage. We will be unable to compete in terms of labour costs or cost effectiveness. Therefore, it is very important to promote creativity and more attention must be devoted to this in the cultural programme. I disagree with the European Commission's opinion that the more participants in the cultural programme, the more visible it is. This is a grandiose view, whereas we must look towards cultural originality. This originality is certainly not achieved through the number of operators, and this should not be increased.
Another important aspect, which is relevant to the promotion of culture and creativity, is namely the multilateral exchange process. Of course, it is very important for us to preserve our cultural heritage, but the cultural programme must put a clear emphasis on the future and the creative generation of new ideas. Thank you.
– Mr President, as we face the financial perspective of Culture 2007 we are very worried about an issue that the European Union has not yet properly addressed: the promotion of marginalised languages and of minority languages within the EU.
I would like to refer specifically to the budget problems for the European Bureau for Lesser Used Languages, whose main goal is to maintain real language diversity in the European Union. According to the Charter for Regional and Minority Languages, each linguistic community has the right to maintain and develop its own language and pass it on to future generations. In the European Union we have official languages, minority languages and languages like Catalan that, being majority languages in their own country, are not in the first or second groups. The EU has to provide support for all these languages and for linguistic diversity in Europe. That means a budget is needed for minority languages and for the European Bureau for Lesser Used Languages. I know that is against the Jacobinist language policy that is practised in some European states, but the EU will work to promote diversity, democracy and freedom and to maintain real equality between languages in the European Union.
– Mr President, Commissioner, esteemed rapporteur, ladies and gentlemen.
The ‘Culture 2007’ report that is presently before Parliament, after being accepted at the cultural commission, has lost all the amendments referring to the preservation of the memory of the crimes of Stalinism.
In terms of total number of deaths, Stalinism was no less tragic than Nazism. Mass deportation and concentration camps were part of the arsenal of both regimes. In my homeland, Estonia, nearly 10% of the population was deported and killed under the leadership of Stalin. Elderly people and children represented more than half of the number of those deported. Even pregnant women were shown no mercy.
Stalinism and Nazism are two sides of the same ideology. They were conceived together. They divided Europe through the Hitler-Stalin pact. After the expansion of the European Union, we cannot avoid passing judgment on the crimes of Stalinism, which were mainly committed in Eastern Europe. That judgment alone symbolises that we are members of one European family.
The bearers of a misanthropic ideology remain a threat to us. Their face changes as necessary, but inside, Neo-Nazis, national Bolsheviks, neo-Stalinists and so on are nevertheless brothers in arms. In the name of Europe, we must not let the crimes of Nazism or Stalinism be forgotten.
The Cultural Commission agreed to transfer the preservation of the memory of Nazism and Stalinism to the ‘Citizens for Europe’ programme. It is no secret that the ‘Citizens for Europe’ programme received even less funding than ‘Culture 2007’. Therefore, I would like to receive public and clear confirmation from Commissioner Figel’ that transferring the commemoration of the victims of terror to the ‘Citizens for Europe’ programme will result in the additional funding and attention that it deserves.
Mr President, Commissioner, ladies and gentlemen, we European citizens must take pleasure from the approval of this programme: a cultural programme, renewed for 2007-2013.
It demonstrates the importance that the European Union attaches to the citizens, adopting a programme aimed at improving the dissemination of the culture and history of all of the peoples of Europe, at conserving and protecting the cultural heritage of the Union and promoting artistic, literary and audiovisual creativity.
This programme, furthermore, is essential for facing the challenge of enlargement and also in terms of developing an awareness of European citizenship, because only through the dissemination of our common cultural values can we illustrate the different foundations of our European identity. But this programme will also be open to many countries that are not Members of the European Union.
Given, therefore, the programme’s very ambitious objectives, we must have a budget to match. In this regard, I believe that the needs defined by the European Cultural Foundation in July 2004, calling for an annual budget of EUR 315 million, quite reasonably pointed to the need for a more generous budget. I therefore support the rapporteur’s call for a budget greater than the EUR 408 million proposed by the Commission.
I would like to end by expressing my satisfaction at the adoption of the UNESCO Convention on the Protection and Promotion of the Diversity of Cultural Expressions; my satisfaction at its approval, but above all at the fact that the European Union has spoken with one voice and has demonstrated, once again, that when it acts together it achieves results.
Please allow me, Mr President, to call on the Member States to ratify this instrument, and the sooner the better, since it represents significant progress in the recognition of cultural and linguistic diversity.
Mr President, Commissioner, earlier this year, various cultural organisations mounted, with support from Parliament and the Commission, the action ‘70 cents per citizen’. It was clear to all how important this was in telling us all the things we could do with 70 cents and how much we ended up being left with.
I must now join the ranks of those who keep coming back to money, but it is a fact that we cannot implement the demanding cultural programme with the budget that is available to us. The cultural programme as set out in the report ranges from the preservation of the cultural heritage to contemporary cultural events; it makes reference to linguistic diversity and to minority languages, and I believe that this is where there is a need for realistic thinking, for the allocation of realistic sums of money and for priorities to be set or, in the budget, to allow realism to take a back seat to vision and to be realistic about implementing the programme.
While I agree with the honourable Member who said that it was essential to defend our cultural heritage, I do think we are very attached to contemporary art and must therefore attempt to find common ground.
.  Thank you very much for your numerous expressions of encouragement and for your statements advocating European cultural cooperation. Let me remind you that only a few years ago, and certainly before Maastricht, many would have said that this is not an agenda for Parliament, the Union or the Commission. More, much more is needed today. There is also greater political will for this kind of cooperation, and I am confident that it will bear fruit, because it is necessary. The first reason for this is globalisation, and the risk it brings of losing our identity. The second is European integration itself, which does not mean the integration or harmonisation of cultures, but the shaping of a community of cultures, where diversity is an asset and where unity is based on common values.
Never before have themes and phenomena like identity, citizenship and culture been so intensively discussed and elaborated on in European institutions. I see this as a sign of the times, a signal that we are moving from the very basic post-war, coal-and-steel agenda to more demanding themes that call for greater maturity.
Regarding some of the suggestions concerning culture, for example those of Mr Bono and others, I think that the new reasoning within the proposal defines the space for the culture industry very well. As for little and large, we already have a high rate of rejection: 70-75%. This means that further fragmentation will not result in a higher success rate, but we do want to achieve higher rates in the case of bilateral and trilateral dimensions and projects. My preference would be to give very strong support to Member States, to help them generate so-called matching funds, or financing that is complementary to European funds, which would help small or medium-sized operators in the cultural space. And, I repeat, the main responsibility for cultural policy lies with the Member States. We are willing and able to support and complement this, but not to replace it.
Mrs Hennicot-Schoepges’ remarks about using taxation and social insurance to promote the mobility of artists belong to the culture ministers’ agenda. Their next meeting is scheduled for November. I am convinced that it is in the wider interests of everyone, not just ministers, but also all players in the field of culture.
Mr Joan i Marí, I recently met with the European Bureau for Lesser-Used Languages (EBLUL). The EBLUL has enlarged its membership to 19 states, and I believe has a chance to develop its relationship with the European Union. May I remind you of the integrated lifelong learning programme that we discussed a few moments ago, which represents a new chance for the development of minority and regional languages. Today, we have many more official languages, and there is naturally more room for linguistic diversity. This is a value that calls for further investment.
Mrs Mikko, Stalinist gulags will be included among our commemorative events. History is the teacher of life, but it is important that individual Member States also take steps to promote historical awareness. We should not expect the Union to take over a basic responsibility of the Member States – to remember their history and to promote an understanding of it in cooperation with their neighbours and with the entire European Union. I want to assure you that adequate attention and financing will be provided to this end, despite or perhaps because of the shift to the citizenship programme, since this is more a matter of civic maturity than of culture alone. In this context we have also financed special events such as the anniversary of Solidarity in Poland. There will also be other reasons. I am convinced that this can provide an impetus for such commemorations.
These were the main points I deemed it necessary to comment on. I am also very grateful to you for supporting 70 instead of 7. On the one hand, the Commission welcomes it, and on the other hand, it is necessary that the Member States come to perceive culture as an integral component of European cooperation, because culture enables a better understanding of the present and future of a united Europe. A united Europe is much more about culture than about trade or geography. It is about the values that culture embodies.
The debate is closed.
The vote will take place on Tuesday at 11.30 a.m.
Position of the Commission
The next item is the report (A6-0278/2005) by Mrs Hieronymi, on behalf of the Committee on Culture and Education, on the proposal for a decision of the European Parliament and of the Council concerning the implementation of a programme of support for the European audiovisual sector (MEDIA 2007) [COM(2004)0470 C6-0093/2004 2004/0151(COD)].
. Mr President, it was with a great deal of pleasure that I listened to the previous debates on projects very close to my heart, projects that I helped to move forward and to develop during the period in which I was responsible for culture. I am, moreover, very happy to continue to take an active part in the area of culture by taking charge, more specifically, of the audiovisual sector. In actual fact, the audiovisual sector fully participates in the programmes on cultural diversity, with cultural diversity being Europeans’ greatest asset. On this subject, rest assured that I was delighted, as were all the Members of the European Parliament, that Unesco adopted the universal declaration on cultural diversity. It should be known that it took a long fight to obtain this outcome. Moreover, it is the sign, as one Member said in the previous debate, that, if Europe has a sound unifying project, founded on a vision that gathers the world around Europe, and that if Europe speaks with a single voice, it can triumph. I believe that this needs to be a lesson for us all: no, cultural diversity is not exclusively European; it is a global phenomenon, and we are right to invest in our European cultures.
It is along these lines, of course, that the MEDIA programme plays a dominant role. The MEDIA programme helps our cultural, and cinematographic, diversity to exist. Firstly, it helps future film-makers to find their way and to choose their vocational training. Then, during the period in which the film goes from being just a dream to becoming a screenplay – a period that is fraught with difficulties, in which no one yet believes in the project – it is Europe that helps the film-makers to find the financial resources they require. Then, at the production stage, full responsibility for supporting the production of the film is handed back to the Member States, which support their national film industries by means of the State aid that we, as the Commission, authorise. At the same time, we make the private sector aware of its responsibility to invest in the creative film industries. Finally, when the film is complete, Europe takes over once again because the film still needs to be distributed, not only in the country in which it was made, but also beyond the borders of that country. Cultural diversity, in actual fact, means that a film should be seen, and not only in the country in which it was made and in the language of that country, but also by the rest of Europe. What better way of understanding our neighbours’ cultures than of understanding them by means of a film?
I am proud to say that nine-tenths of European films exported for screening in another country are exported with the help of the MEDIA programme. I can also tell you just how proud the networks of film-makers, cinemas, film creators and film festivals are. All of these networks are doing, in actual fact, what Europe does best: uniting and joining forces to give expression to our cultures.
Mr President, it is very important that we continue along this path because, even if we help our film industry and even if we are proud of our film-makers, European films are, and remain, in the minority on their own soil. It is therefore crucial that we continue, even more so than in the past, to make cinema more diverse and to distribute films. That is why the MEDIA programme, which was presented in July 2004, has been provided with a budget of over EUR 1 billion. The Commission recognises, in fact, the importance of this programme for the future of our creative output and of our audiovisual heritage.
I hope with all of my heart, like all of you do, that the debates on finance in Europe will enable this investment in our film industry to materialise and that the budget will not be cut back. I know that you are anxious for this to be the outcome, and I would also like to thank the Committee on Culture and Education, as well as its rapporteur, Mrs Hieronymi, for the magnificent job they have both done. I would like to thank all of the other committees - the Committee on Foreign Affairs, the Committee on Women’s Rights and Gender Equality, the Committee on Budgets and the Committee on Industry, Research and Energy – which have, themselves, also studied the problem. They were right to do so because our films amount to a great deal more than culture: they involve trade, international relations and industry. Therefore, all MEPs, irrespective of their committee, need to take an interest in this cultural diversity, brought about by our cultural industries thanks to the talent of our film-makers.
As regards the amendments, I would like to say to you that, as a general rule, I can accept almost all of them. There are 77 amendments. The Commission will accept 56 of them because, quite simply, Parliament has done some very positive, creative and constructive work, and I would like to thank it for having done this work, which markedly improves the project the Commission has put on the table.
To come back to the amendments in more detail, I would like to say to you that I particularly welcome the amendments that enhance the importance of the new priorities given to MEDIA 2007 compared with the previous MEDIA programme. On the one hand, it is a matter of funding small and medium-sized enterprises, which are fragile and need our help and, on the other, of using digital technology. Digital technology is making great strides all around us, but it is still not perfect. We must help to improve digitisation. Those two points are crucial for strengthening the competitiveness of the sector. Furthermore, we also need to make sure that European films take advantage of the new prospects offered by digital technology such as, for example, the legal downloading of films from the Internet. Parliament knows that I am encouraging the directors of businesses in the telecommunications and Internet sector and content creators to sit down together around a table in order to resolve, among themselves, the problem of piracy and to distribute the revenues between the two branches of the industry.
As regards the amendments that the Commission cannot accept – a very small minority of amendments, Mrs Hieronymi – I would like to explain why this is the case. This explanation will enable you to understand that we are not opposing one particular amendment or another. Rather, it is in consideration of their appropriateness, or otherwise, that we are not accepting them.
There are three groups of amendments. The first concerns the amendments introducing actions and objectives that do not come under the MEDIA programme. For example, as commendable as the amendment concerned may be, the MEDIA programme is not designed to meet the needs of disabled citizens, which would require, for example, cinemas in certain Member States to be adapted. We simply do not have the resources to invest in this area. However, it is, of course, a policy that we support in moral terms.
The second group of amendments concerns actions and objectives that are already covered by the programme. There is therefore no need to repeat them. For example, there is no point in adding a priority that is already one of the actual headings for action under the programme.
The third group of amendments concerns one of the priorities of the programme – an absolute priority, in my view – and that is the need to reduce the imbalances, within the audiovisual market, between countries with a high audiovisual production capacity and those with a small geographical and linguistic area. That is a crucial priority for the MEDIA programme. However, the proposed amendments would have the effect – unintended, I am sure – of limiting the actions that have been proposed by the Commission in favour of the new Member States. They would not strengthen co-productions either, which, for me, like, I believe, for you, are one of the crucial factors for improving collaboration beyond borders. Therefore, if I reject certain amendments, it is to prevent them from hindering some of the core priorities of the new text.
I would like to criticise two other amendments: one on the Constitutional Treaty and one on opening up the programme to third countries. With regard to the Constitutional Treaty, the Commission’s position is not to accept references of this kind as long as the Treaty has not been ratified. As for the second amendment, it is desirable to follow the approach that has already been established and to consider such cooperation in the appropriate context, namely that of adhering to the conclusions of the Thessaloniki European Council.
That being the case, Mr President, Mrs Hieronymi, I would like to say that, in light of the very great majority, indeed of almost all, of the amendments proposed by Parliament, the Commission will be amending its proposal. I thank you once again for the work that Parliament has done.
. Mr President, Commissioner, MEDIA 2007 represents the third generation of the MEDIA programme of support for the European film industry, which has a great and twofold objective, in that we want to help promote European culture across all borders, while at the same time promoting the creation of jobs with a significant future in the audiovisual sector. MEDIA 2007 is a joint effort, and so I very warmly thank the Commission – and you, Commissioner Reding, in particular – for the excellent cooperation, and your staff as well. I also wish to thank the Luxembourg and British Presidencies for their good cooperation and particularly, of course, the members of the Committee on Culture and Education and all the committees that advised us.
The first thing to be said about MEDIA 2007 is that the programme is as urgently needed as ever it was, for European films are still outnumbered in Europe, with an average of 70% of the films shown in our cinemas still being of American origin. There are three essential reasons why this is so; the first is that cultural and linguistic diversity in Europe, while being our great asset, also makes for highly fragmented audiovisual markets, which – and this is the second reason – are largely characterised by small and medium-sized enterprises, which – thirdly – suffer from chronic under-capitalisation. All these considerations means that the MEDIA programme will be urgently needed over the next seven years.
At the same time, it is evident that MEDIA is a highly successful programme, in that nine out of ten films shown outside their country of origin were supported by it. What now remains to be done is to increase European cinema’s overall market share, and that is why this third programme is to have the same priorities as before: training, development, distribution and promotion. Production itself remains a matter for the Member States.
What changes does the programme propose to make? One is a substantial increase in funding. Let me say that I am particularly grateful to the Commissioner for having, from the very outset, been firm in demanding an increase to EUR 1.055 billion. You can be sure – as can the Council – that this House as a whole will not be prepared to go below that amount, which represents the minimum that is needed for the audiovisual sector over the next seven years.
Apart from that, what else has changed? In every area, digitalisation is a priority; it is the technology of the future, which must, over the coming years, be made use of and developed. Secondly, there is a need for more cooperation at every level. Among other things, the European Union’s participation in the European Audiovisual Observatory will be of value, as will closer cooperation with Eurimages, but there is also a need for the networks to be strengthened.
Let me close by saying something about the amendments that remain to be considered, particularly the amendments on the protection of juveniles tabled by the Union for a Europe of the Nations Group. Protection of the young is something of which we are all in favour, but it is not something that the film programme primarily exists to do; there are other programmes to do that, and so, on this point, we cannot agree to what you ask.
My warmest thanks, though, to the House as a whole; we have shared in putting this programme together, and that is the best foundation for its future success.
. Mr President, it is clear that the strength of European culture does not, indeed cannot, lie in its buildings and its cathedrals. It is the creative ability of its citizens, of the people who live in Europe – its dreams, as Mrs Reding was saying – that create Europe’s strength, including its cultural strength. Its audiovisual industry can be a perfect example of that, not only in terms of protecting Europe in this era of large-scale global homogenisation, but also in terms of reinforcing the sense of a collective identity composed of so very many different identities, which create cultural diversity.
That is why the Committee on Civil Liberties, Justice and Home Affairs and my group, in particular, have been totally in favour of this Media 2007 programme from the outset. The programme contributes to shaping these undefined elements of European citizenship. It is therefore crucial to support the text as it stands.
I believe, Commissioner, that it will be a matter of reflecting upon some of the amendments that you do not want. I imagine that there will be an opportunity to discuss them. Be that as it may, I am delighted to see that you are satisfied by the amendments that somewhat improve the text. I have the feeling that, in the course of this part-session, we will be voting in favour of a very fine text, which will enhance this European cultural dimension of the future.
. – Mr President, the report by Mrs Hieronymi on the proposed programme of support for the European audiovisual sector provides an opportunity for a brief but systematic diagnosis of the state of the European audiovisual market, on which small companies on fragmented national markets prevail, with little cross-border movement.
However, the brief round-up today of the new results of the MEDIA and ΜEDIA Plus programmes gives good cause to hope, Commissioner, that the MEDIA 2007 programme will help to further stabilise competition between European and foreign audiovisual producers and that it will result in the multiple application of each of the EUR 1 055 million in investments, education and development works.
As draftsman of the opinion of the Committee on Women's Rights and Gender Equality, I congratulate the rapporteur, Mrs Hieronymi, on the proposed improvements to the proposed programme. It gives cause to hope that, by strengthening new technologies and promoting the competitiveness of the European cinema industry, European diversity and the maintenance and dissemination of the cinematic cultural heritage will be supported and opportunities will be given for new quality works which will promote the European idea, human values, human dignity, mutual respect, equality between men and women and the protection of childhood and youth.
At the same time, investments under the programme in the stage before and after production will help to overcome the weaknesses of small national markets, in order to maintain and strengthen the cultural wealth in small countries such as my homeland. However, as the rapporteur notes, this cannot be achieved with national companies alone and needs non-national European companies; they just need to be given access to specialist credit institutions.
Let us hope, Commissioner, that under your inspired guidance, the ratio of European to foreign audiovisual productions will be at least 50/50 by 2013.
. Mr President, Commissioner, within her very comprehensive report, Mrs Hieronymi has emphasised the importance of the Media 2007 programme’s proposals. The programme reuses the structure and the mechanisms of the current programmes, which have proved to have had a very positive impact on the audiovisual sector. The overall objectives of the future programme have been successfully adapted to the structure of businesses in the sector and to their funding requirements as well as to the development of technology and of the market in a very competitive environment.
I will therefore simply highlight the fact that, with a funding package that represents 15% of the sum dedicated to promoting culture and European citizenship in the financial perspectives, the audiovisual sector and thus cultural diversity will be enhanced in a way that is advantageous.
In actual fact, by pointing out that this sector is not only of great political and cultural importance, but that it also has great social and economic potential, the Commission is proposing to allocate to Media 2007 a budget of EUR 1.055 billion over the period 2007-2013 to fund its actions and administrative costs.
The future Media 2007 programme would thus see the current budget for the MEDIA Plus and MEDIA Training programmes increase by more than 50%. It is the first post-enlargement programme, and the increase in the budget should enable effective support to be provided to professionals in the new Member States, who still often have reduced investment capacities and reduced access to bank lending.
In its proposal, the Commission also recommends simplifying Community intervention with regard to administrative and financial procedures. Taking into account the entire set of proposals designed to improve a programme that has already proved its worth, Media 2007 deserves to be positively received, even if the package of EUR 1.055 billion is only an indicative amount for the moment, until such time as the financial perspectives are adopted. In view of the important funding requirements of a sector that, while fast expanding, is fragmented into numerous SMEs in the 27 countries concerned, it is clear that these financial perspectives are eagerly awaited.
The Committee on Budgets therefore supports this new programme, which takes account of enlargement and of the difficulties SMEs have in accessing Community actions and funding. Improving this programme, which aims to put in place more flexible procedures thanks to the proportionality of requirements for recipient businesses, is also a crucial point. Thus, Media 2007 should enable the film industry and the European audiovisual sector to continue to develop their activities by rising to the challenges of global competition.
. Mr President, Commissioner, I too would like to congratulate Mrs Hieronymi on the quality of her report and to thank her for having integrated the greater part of the opinions and comments of the Committee on Industry, Research and Energy. I will therefore get on to the main point.
In order to maintain the lever effect that the MEDIA programme is acknowledged as having today in a more intensely competitive market, it is imperative that we continue to make sure that the programme is adaptable, that we continue to meet the expectations of professionals and, furthermore, that we continue to rise to the challenges represented by the arrival and the prodigious development of new formats, such as digital technology, or of new supports, such as mobile telephones.
To be still more effective, MEDIA should not therefore just be following technological developments, but anticipating them, if not encouraging them. Thus, complementarity between MEDIA and other related programmes in the area of innovation and research is crucial and still needs to be enhanced. MEDIA 2007 is the first post-enlargement programme. Safeguarding the film productions of the new Member States on its own justifies an increase in European support, with care being taken, in particular, to establish proportionality in favour of these countries.
We also have to support the indirect costs linked to the private funding of production projects. Such action would enable a large number of businesses to have increased access to bank loans, as the risks would be reduced. This access to bank loans by SMEs is a crucial factor in the development of a strong audiovisual industry. In this geopolitical and technological context, the budget of EUR 1.055 billion, as proposed by the Commission, is the minimum threshold for seven years and 27 countries.
While I welcome the initiatives taken on this matter for encouraging and facilitating national investments, which have become crucial to the success of MEDIA’s forthcoming objectives, I cannot agree to MEDIA being subjected to our whims when we debate the financial perspectives. Those are the conditions that will mean that MEDIA, which has a crucial bearing on the Lisbon objectives being met, can enable one of the most promising sectors in terms of job creation and economic growth to be developed and enhanced.
– Mr President, Commissioner, ladies and gentlemen, I am glad to congratulate rapporteur Ruth Hieronymi on the successful conclusion of our joint cooperation.
Our Committee on Culture and Education considers it important to put digitisation and European catalogues at the centre of the ‘Media 2007’ programme. We see this as the key to surmounting the fragmentation of the European market.
Whereas a large part of the programme is like giving a fish to a starving person, digitisation is equivalent to teaching a person to fish. The European Commission should become actively involved in finding the most suitable digitisation platform and in establishing standards.
The addition of subtitles is closely linked to digitisation. Digital media make it possible to select a combination of languages and subtitles as necessary. The favouring of subtitles over dubbing promotes language learning, literacy and improved understanding between cultures. For people with hearing disabilities, however, the presence of subtitles is of the utmost importance. I sincerely regret that the programme does not devote sufficient attention to the needs of disabled people.
As a representative of a small country, I am also glad that the quota system and other measures will support content producers from the smallest and poorest linguistic areas.
The Estonian market is so small that international distribution is the only way to recoup the cost of the production of films. Some of our cartoon producers have achieved international recognition without using any text in their work. This is a case of resourcefulness by necessity, which has now become a distinctive tradition.
For small producers, it is important that digitisation should significantly reduce distribution costs. Also, using subtitles instead of hiring actors offers a real opportunity to cut costs.
I would be very glad if ‘Media 2007’ led to better utilisation of underused studios and other film-making resources. I would like to see the European Union play a more active role in the organisation of film distribution. The idea is that Europe should regain its position from American cinema.
Thank you, and once again I would like to offer my congratulations to the rapporteur.
Mr President, ladies and gentlemen, I too would like to compliment Mrs Hieronymi on the excellent work that has been produced.
Our audiovisual heritage is without doubt a valuable channel for consolidating our common historical identity and for understanding our diverse cultures, which form the basis for developing European citizenship. It is no accident that films are already recognised in law as a cultural asset in some countries. I endorse the rapporteur’s proposal in Amendment 71 to establish a network of databases encompassing the European audiovisual heritage.
In that respect, Commissioner, I must point out that, during the debate in this Chamber on the Hegyi report on the preservation of our film heritage on 9 May 2005, I proposed setting up a European themed film archive to preserve a careful selection of films about historical events and episodes relating to the development of the Community project.
Another sensitive issue is funding: we have to remedy the chronic undercapitalisation of the sector by providing better access to credit facilities for the audiovisual industry and enabling small and medium-sized enterprises to benefit from special financial services. I therefore welcome the rapporteur’s Amendments 10 and 59. Of course, in the EU’s current situation, I regard the proposal to commit financial resources amounting to EUR 1 005 million over the 2007-2013 period as the absolute minimum needed to achieve the programme’s goals.
Next, it is important to encourage the development of new talent; that is why I shall vote for the rapporteur’s Amendment 56, which proposes establishing a scholarship named after Pier Paolo Pasolini for young talent.
Lastly, with regard to the use of new technologies, as also suggested by the Committee on Industry, Research and Energy I propose that the Commission should take charge of evaluating pilot projects that have been carried out and of disseminating them if they prove to be successful experiments.
. Mr President, I will be no exception in this debate in congratulating our rapporteur on this ambitious report, and I welcome also the Commission’s ideas tonight, which, I believe, demonstrate a unity of purpose between our two institutions.
I have a vested interest in this debate: Scotland, as an English-speaking EU member nation, should be – could be – leading the audiovisual sector within Europe in building a bridge to our competitors in the US. Sadly, while ample means of support exists on the EU side, this area remains a cruelly untapped potential for Scotland, as for Europe. Fortunately, the solutions are at our hands.
I believe there is broad agreement in this chamber tonight on the broad policy thrusts, though, for me, the key policy areas are digitisation and distribution, and how the EU side can facilitate internal EU dissemination of our own talent.
Sadly, however, I suspect that, ultimately, the arguments will come down to money and the mean-spirited arguments put forward by my own UK Government. I hope colleagues will unite around this report and send as loud and as clear a message to the Council as we can.
Mr President, this report observes that there is limited cultural diversity within quite a few of the EU Member States’ respective film industries. It is clear that European films have difficulty holding their own against their American competitors. Irrespective of whether we regard this fact as a problem or as something we have to accept, the question we should ask ourselves is the following: ought the EU to deal with political issues of this type or do such issues fall within the Member States’ area of responsibility? The June List’s answer is clear: this is an issue for the Member States.
If the Member States wish to invest resources of their own in promoting their national film industries, they of course have every right to do so. The EU should not, however, implement special programmes to benefit the European film industry. If a number of EU countries think it necessary to cooperate within this policy area, they can, moreover, do so without EU interference.
Intergovernmental agreements or cooperation between film companies can take place outside the framework of the EU. Amendment 15 refers to the EU Constitution which, it stresses, emphasises the value of respecting cultural and linguistic diversity. However, that is no legitimate reason for supporting EU programmes like this. Members of this Chamber must accept that the populations of France and the Netherlands voted against the EU Constitution, which has thus been rejected and is no longer a relevant source of reference.
The Committee on Culture and Education wishes to invest more than EUR 1 billion in this programme. The EU does not need further questionable and expensive projects. It should instead aim for limited cooperation on significant and genuinely cross-border issues.
– The content of this programme and colleague Ruth Hieronymi's report entirely match the spirit of the Culture Convention adopted by the United Nations. It is realistic to hope that a particularly important goal of the programme will be achieved with the implementation of this programme – the strengthening of the European audio and visual sectors in their difficult and thus far losing competitive battle with low quality products, which are particularly poor in content and which today continue to flood the European market. Such low value cultural products do most damage to the new countries of the European Union, some of which are small. I might include my own country Lithuania. Such products not only destroy cultural consciousness, but also create the demand for a low value culture, which requires no intellectual effort. I therefore ask you to approve the proposal I have submitted, which takes the needs of specific new small European Union countries and their societies into account, to support countries, which do not have the capacity to create audio visual products of sufficient quality through grants. Thank you.
– Mr President, Commissioner, I think that we agree on the findings; we have debated them numerous times in our committee, the subject has now been exhausted and we agree on the conclusions.
The European audiovisual sector is highly fragmented. European cinema productions are being made within the framework of one state, resulting of course in a cultural and linguistic diversity in cinema productions. Nonetheless, the immense wealth in terms of the linguistic and cultural diversity of Europe is, at the same time, the cause of the greatest structural problem on the audiovisual markets in Europe.
It is because of this situation and numerous other reasons that transatlantic productions, as everyone has said, have a 70% and hence a dominant position on the European market, while the balance of trade deficit of the European Union to the United States totals USD eight billion.
However, the problem is not one of numbers. It is primarily cultural. For example, has European culture been disseminated to Asia or Africa through the cinema over the last 20 years? Of course not.
Mr President, I would like to congratulate the rapporteur, Mrs Hieronymi, on her report. The audiovisual industry is one of the most rapidly growing sectors in Europe. In the EU over one billion people went to the cinema in 2004, yet American films dominate the industry, holding 71% of the market. So far the European Union has failed to make effective use of its own audiovisual market. This ultimately means lost opportunities for growth and employment in Europe.
Europe has tremendous linguistic and cultural diversity and this must be capitalised on through the audiovisual sector. I have seen the importance of this sector at first hand in my own region in the west of Ireland, where the Irish language is spoken. It has gone from strength to strength in recent years. People go to the cinema more often in Ireland than in any other EU country.
The importance of a vibrant European-based audiovisual industry cannot be over-emphasised. It is a channel providing important opportunities for communicating the key values underlying Europe’s rich cultural heritage and it must therefore be supported in every possible way.
. Mr President, I should like to thank the Members for their very positive contribution. It is true that European cinema has several dimensions to it. It has an economic dimension. It is undoubtedly one of the cultural industries that makes a positive contribution to the important issue of industrial competitiveness featured in the Lisbon Strategy. However, it is not only a commercial industry, it is also a cultural industry, as it is enriched by cultural diversity. What we are talking about are the stories of Europeans, which must be told by Europeans; the dreams of Europeans, which must be put on film by Europeans; and cultural diversity in its entirety, which must find its way onto our cinema screens. That is why the Commission truly is keen to invest in cultural diversity and to help this diversity to function.
I will not repeat here the comments made by Members, because I almost entirely agree with them. I would, however, like to come back to two points, which I did not mention in my introduction. Firstly, I agree with all those who said that digital technology is of the utmost importance: digital technology is an opportunity for diversity because, once the technology is installed, it will enable films to be distributed much more easily and at a lower cost. Secondly, it will be much easier to choose between languages than with today’s analogue system. Digital technology therefore represents, in my opinion, an opportunity for our film industries and an opportunity for us to learn about other cultures in Europe. Furthermore, that is one of the reasons why the MEDIA 2007 programme is seeking to make further progress along this path.
I have been very alert to the comments made with regard to protecting young people. Rest assured that protecting young people in the audiovisual sector is one of my main priorities. It also features in the special recommendations and in the Television Without Frontiers Directive, which is currently being revised. Members’ demands concerning the protection of young people against any possible forms of abuse are therefore taken into account.
I have also been very alert to the comments made by some Members about the new Member States and about countries with a lower audiovisual production capacity or a small linguistic area. I am not only addressing you here in my role as Commissioner, but also as someone who hails from Luxembourg. Each time a film is made in the Luxemburgish language – and such films do exist – I feel proud and moved. I would like all of the small linguistic areas to be able to produce films in their own language, even if the market for these films is, it must be acknowledged, very small. Thus, there is all the more reason to help these small linguistic areas, and we are doing so in the MEDIA programme.
There is another point which, I believe, I put forward within the Committee on Culture and Education, but which I should like to reiterate here, in plenary: my proposal for positive discrimination in favour of the new Member States, which are in need of more clearly targeted help, enabling them unquestionably to take advantage of the MEDIA programme, was unanimously agreed upon at the Council of Ministers. All of the ministers, even those who had to give up a slice of their cake in order to help the others, were in agreement. This is the Europe that we cherish. This is the Europe of solidarity, and I am pleased that the Members have further enhanced this aspect of solidarity through their amendments. We need film production to be diverse, including in those territories with a low audiovisual production capacity and a small linguistic area, because those fragments of our Europe also contribute to the European patchwork of cultures.
We need everyone; we need widely spoken languages and large countries, lesser spoken languages and small countries, because there is no such thing as the large, and important, and the small, and unimportant, in all of this. There are only great cultures, be they large or small, and I am proud to be able to contribute to this patchwork of diversity.
The debate is closed. The vote will take place on Tuesday at 11.30 a.m.
The Commission designated 2007 as the Year of Equal Opportunities. Disadvantaged groups must be given a more significant role in the media in order to facilitate their integration.
The largest ethnic minority in Europe are the approximately 15 million Roma people, who form one of the most disadvantaged social groups of the Member States. At the same time, the culture of the Roma enriches and fertilises the social and cultural life of European countries and makes it more colourful.
The media has a prominent role in the equal opportunity society. Disadvantaged groups, including the Roma, must be given more opportunities to appear in the media, to an extent that reflects their significance; new media suitable for this purpose must be created and used, and all of this must be supported by EU financial assistance.
We must encourage public media to promote understanding between cultures. The Roma minority, present in all European countries, must be effectively supported in their media appearances, in their integration process and in the preservation of their cultural values. The formulation and implementation of European and local strategies required to achieve this must support the recent steps taken to set up the Pan-European Roma TV.
– The next item is the recommendation for second reading (A6-0287/2005), on behalf of the Committee on the Environment, Public Health and Food Safety, on the Council common position for adopting a regulation of the European Parliament and of the Council on shipments of waste [15311/4/2004 – C6-0223/2005 – 2003/0139(COD)] (rapporteur: Johannes Blokland).
. Mr President, as rapporteur, I am pleased to be able to say that Parliament has, at second reading, reached agreement with the Council on the waste shipments regulation. Of the 90 amendments that were adopted in the Committee on the Environment, Public Health and Food Safety, the Council has accepted 50 in full; 17 amendments have been replaced by 12 compromise amendments and the other 23 amendments lapsed as a result of the overall compromise.
It is a result to be proud of, in my view, certainly if we bear in mind the fact that the Commission’s position on the legal basis means that unanimity is required in the Council. I would like to thank the Council, and the British Presidency in particular, for the constructive and pleasant working relationship. That certainly also applies to the shadow rapporteurs of the other groups. I am delighted that a compromise package has been achieved in such a short space of time which enjoys such broad support from the groups.
In the latter stages of the negotiations, we mainly talked about the two key components, namely the enforcement of the regulation and the dismantling of decommissioned ships, on which two topics I should like to expand.
With regard to enforcement, since 1993, there has been a regulation in place for the shipment of waste. It appears, though, that this regulation is not being observed properly, as many illegal waste shipments take place. You are probably familiar with the example of the British undertaking which, in March of this year, was caught illegally exporting no fewer than 60 sea containers full of rotting and foul-smelling household waste to China. The forged documents indicated that the shipment concerned waste paper recovery. Last week, the British Environmental Agency admitted that following the inspection of sea containers, 75% of the waste shipments appear to be illegal.
In June 2005, it even transpired in France that 100% of the inspected waste shipments were irregular. From this, we can conclude that, instead of the odd enforcement campaign, clear rules on waste transports are absolutely vital and that they need to be enforced in a structurally sound manner. The compromise package now stipulates that Member States are required to inspect the paperwork and the physical shipments. They must also work in tandem with each other in order to prevent and trace illegal waste shipments.
Moreover, the Council agreed that personnel from the Member States should be deployed permanently in order to ensure that this cooperation actually takes place. With this, arrangements are put in place in order to back up regular physical inspections of the actual shipments. I would like to ask the Commission to continue the enforcement campaigns in the framework of the IMPEL network and to embed them structurally in the organisation.
I would also like to say a few words about decommissioned ships. All groups have expressed their concern about the way in which these are dismantled. Since, in the next few years, an unusually high number of ships will be decommissioned as a result of single-hulled tankers being phased out, global measures to prevent dumping in places such as Asia are of paramount importance. Sadly, the strict measures taken unilaterally by the European Union to ensure the safe and environmentally-responsible dismantling of ships can be circumvented simply by, at the end of a ship’s life, changing the flag over to that of a country outside the European Union.
Consequently, the ILO and IMO must set to work in order to draft compulsory conditions that provide an effective solution to the problem of decommissioned ships. The Council has declared it will extend the capacity for dismantling ships in the European Union. Moreover, the Council has pledged its 100% commitment to concluding the previously mentioned global agreement on the dismantling of ships.
Although I have a great deal of sympathy for a number of amendments by the Group of the Greens/European Free Alliance, as rapporteur, I must advise against their adoption in the light of the agreement that has been reached with the Council.
Finally, I should like to make an urgent appeal to the Commission not to resort to legal action again on account of the legal basis. I do not believe that a legal battle between the European institutions would benefit the environment; it would hamper the progress of the implementation of this regulation. I hope that the Commission also realises that the review of this directive serves a greater purpose and I am relying on the support of the Commissioner for the Environment, Mr Dimas, in this.
. Mr President, I should like to thank the European Parliament, the Committee on the Environment, Public Health and Food Safety and, in particular, the rapporteur, Mr Blokland, for the work which they have done on the present report at second reading.
One of the main objectives of the proposed new regulation on shipments of waste is to ensure that the European Union aligns with international requirements for shipments of waste, both at OECD and United Nations level, in other words with the Basel Convention.
The other main objective is to address the problems which arise during the application and administrative management of and the imposition of compliance with the existing regulation. Consequently, the new regulation also seeks to contribute to greater clarity and better lawmaking on shipments of waste.
The relevant discussions in the Council were held during the Italian and Irish Presidencies. At first reading, the Commission amended the proposal and approved 43 of the 103 amendments proposed by the European Parliament in full, in part or in principle. The Council's common position incorporated 41 of the amendments of the European Parliament. The common position is an important step forwards, as far as improving the clarity of the regulation and its provisions is concerned, in keeping always with the objectives set.
I should like to point out that our aim is to close this particular dossier as quickly as possible. We need this new regulation in order to improve the clarity and application of the rules governing shipments of waste and in order to achieve compliance with the European Union's international commitments.
However, the Commission did not accept the common position as regards three specific issues, which it reasoned in a statement through an announcement to the European Parliament on 1 July 2005. These issues are the legal basis for the regulation, the objections of the Member States on shipments of waste intended for recovery and a provision on the exemption of animal by-products from the scope of the regulation.
The Committee on the Environment, Public Health and Food Safety voted in favour of 90 amendments to the common position. The Commission considers that 74 of these are acceptable in full or in principle, but is unable to accept 16 of the amendments.
Maintaining the internal market is a question of fundamental importance to the Commission. Today, waste for recovery is moved freely between the Member States, provided that it adheres to strict environmental protection rules and the principle of proportionality.
A robust European recycling market helps to reduce the environmental impact caused by the use of natural resources. The free movement of waste for recovery has already been established in the existing regulation on shipments of waste, the provisions of the Treaty of the European Communities on the free movement of goods and the case law of the Court of Justice of the European Communities.
The changes which the Council's common position proposes would create serious obstacles to the internal recycling market and are not acceptable to the Commission.
Amendment 35 might prevent possible problems on the internal market. It makes provision for maximum deadlines for formulating objections to shipments of waste for recovery on the basis of national standards. Such objections can only be raised up to the day on which specific Community legislation enters into force and no later than four years after the present regulation enters into force. If the proposed amendment is approved, it will address the concerns expressed by the Commission about the recycling market.
. Mr President, Commissioner, ladies and gentlemen, I would like to begin by saying that, in general terms, the proposal from the Commission has been a good one. And I would also like to congratulate the rapporteur on the great effort he has made, which has enabled us to achieve certain compromise amendments which have been accepted by the majority of the political groups, and this is going to enable us to reach an agreement at second reading.
Nevertheless, I would like to point out that though we have accepted the compromise amendments, we have certain reservations with regard to the change of legal basis. We preferred the Commission’s proposal, which did not eliminate the legal basis of international trade policy, Article 133. Whether we like it or not, waste is merchandise, and that is how we must treat it. Furthermore, more than 50% of the text relates to the transport of waste outside of the European Union. That does not prevent us from also taking account of the issue of the environment, since that is a very important issue. Neither do we agree on removing our proposal on tacit consent. I believe that we must give the administrations reasonable time to respond to requests for shipments of waste or, otherwise, to apply what is known as ‘administrative silence’ or ‘tacit consent’.
The European Parliament has expressed its concern about the problem of ships which are exported for scrapping and the Group of the European People’s Party (Christian Democrats) and European Democrats is pleased that the Council is going to make a statement indicating that it is the Member States with a voice in the International Maritime Organisation that must promote the adoption of rules at international level.
I would like to point out that my political group cannot accept any of the amendments presented by the Verts/ALE Group and, in particular, the one which refers to animal by-products. We already have a regulation that deals with them and that, furthermore, is much stricter than this regulation; we cannot therefore increase the bureaucracy gratuitously.
Finally, I would like to say to the European Commission that, within the framework of better legislation, it is important, in a future modification of the framework Directive on waste, to revise all of the definitions, such as that of recycling, for example. We cannot carry on relying on the judgments of the Court of Justice in order to interpret your own directives.
. Mr President, I should first of all like to express my appreciation and congratulations to Mr Blokland who has immersed himself in the waste issue and has shown himself to be a single-minded defender of environmental quality. Waste must be shipped for processing and for recovery purposes. If things go well, we will end up with ever-decreasing quantities of waste. More and more components of what we throw out and discard are given a second, or third, lease of life. Large quantities are needed to make the processing of waste worthwhile and a certain quantity is needed in order to process it profitably. As a result, waste markets have started to transcend borders and that is why common rules are desperately needed.
The first question is: what legal basis we choose? As I see it, it is clear that what matters most here is the protection of the environment. It is not the intention to strengthen the internal market, and I am pleased that the Council has adopted Parliament’s opinion. I am also pleased that the Council recognises that there is a problem with the dismantling of ships. It would be all too easy to abandon ships for scrapping in countries where the environmental rules do not amount to much.
It is unfortunate that waste processing is still a sector that is, right or wrongly, known for its illegal practices. In the interest of the waste sector, illegal practices must be tackled. Waste processing is a normal and respected activity, and of vital importance to society, the economy and the environment. We should therefore treat it with the utmost care, and while Member States must stand united in banning illegal transports and practices, there is, of course, nothing to be gained from raising the bar too high.
No complex procedures are needed for minor waste shipments, such as waste that originates during travel. Moreover, it must be possible for entrepreneurs, in the framework of manufacturer responsibility, to recover components without having to negotiate a mountain of paperwork first. On this we can all readily agree. The Socialist Group in the European Parliament supports the compromise package that was tabled by Mr Blokland and we will not in any event be backing the amendments of the Group of the Greens/European Free alliance on animal waste.
Finally, there are still many areas in the waste sector that lack clarity. European legislation is still fragmented. We need framework legislation that promotes waste prevention, reuse and recycling. Legislation that gives clear guidelines to entrepreneurs and spells out the long-term goals. Legislation that also provides clear definitions and, above all, promotes innovation in all the Member States. Legislation that will also promote employment in the waste sector, for we need that as a matter of urgency. Let us hope that the proposals for framework legislation will not be too long in coming.
. Mr President, I left Cyprus at 7 a.m. and have spent most of the day in aeroplanes, buses and cars in order to be here this evening. That, I can assure you, is not very conducive to engaging in long debates, especially since the House – understandably so – is almost empty. I will therefore confine myself to making the following brief comments and I hope I will not be testing your patience too much.
A regulation of the European Parliament and of the Council on shipments of waste is a very important piece of legislation which is much needed and is, unfortunately, long overdue. The subject-matter is always controversial: it is very often in the public eye and is close to the heart of the ordinary citizen because it matters so much. Consequently, it is the paramount responsibility of Parliament, the Council and the Commission to get things right.
It is noteworthy that the European Parliament has put a lot of effort into working through and streamlining this regulation. This is evident from the fact that, at first reading, the European Parliament adopted no less than 103 amendments, and, on this occasion, 90 amendments have been adopted by the Committee on the Environment, Public Health and Food Safety.
In dealing with the Council’s common position, the rapporteur of this recommendation for second reading, Mr Blokland, has shown much wisdom and determination, for which he is to be congratulated and supported. In my view, the most important item in the common position and recommendation for second reading is the choice of environment as the single legal base, thus highlighting that the main aim of the Council is the environment, not – as some wanted and tried hard to achieve – the enhancement of trade in waste material. This is what I am hoping for, and I would like to add my voice to those who urged the Commission not to challenge this in court.
A point of difference with the Council has been the total exclusion of animal by-products from the scope of the regulation. I feel this is unjustified. I agree with the rapporteur that animal by-product waste should be included in order to ensure that such waste is shipped in an environmentally and hygienically correct and responsible fashion.
In conclusion, I, along with most members of the Committee on the Environment, I am sure, hope that the Commission will facilitate this regulation by coming forward in due course with sensible and stringent proposals on the waste framework directive and with a strategy on waste prevention and recycling. I also hope, as the rapporteur just mentioned, that ways will be found to deal effectively with the ever-present problem of application and implementation.
. Mr President, I would like to thank Mr Blokland for his good work on this piece of legislation, but my Group is disappointed with the compromise package and we have therefore submitted a number of amendments. For example, waste should only be shipped where truly necessary and unfortunately the proposed regulation is not as strong as it should be on this.
A particularly important case here is that of persistent organic pollutants. The regulation implementing the Stockholm Convention does not deal with a shipment of POPs as or contained in waste, so the waste shipment regulation urgently needs to do so. This would help to avoid shipments of POPs in waste from countries that could and should deal with the waste themselves. If this provision had been in place two years ago, the export of the so-called ‘ghost fleet’ – dilapidated US navy ships full of PCBs sailing from the US to the UK – could have been stopped on legal grounds. Regrettably, the compromise does not cover this issue. Neither does it properly address dismantling of ships. Large numbers of EU ships will soon need to be scrapped following the recent and welcome decision to accelerate the phase-out of single-hull tankers, but there is a very real danger that they will be dumped on Asian beaches to be dealt with under very poor conditions.
For these reasons my Group will be abstaining and not voting in favour of this package.
Mr President, I wish to thank the rapporteur, Mr Blokland, for the sound and very extensive work he has done on this report. Obviously, we should also have liked to have got more out of the compromise with the Council. We have chosen not to put our names to it because we should have liked it to have had still more force to it but, at the same time, it is extremely doubtful whether a conciliation really would have been enough in order to achieve a result better than that achieved in these negotiations.
When it comes to the legal base, we definitely want to defend treating these matters as environmental. The aim must be to deal with the serious environmental problems that arise in connection with the trade in waste. We think that it is quite absurd to view dangerous waste as a commodity like any other, and we therefore believe that Article 175 should be the sole legal base.
In his introduction, the rapporteur discussed the lack of compliance with the existing rules. We can no doubt anticipate the new rules too being broken to some extent. Everything should therefore be done to ensure that they really are complied with. In that respect, the regulations before us could have had more bite to them, but the fact that they do not means that the Commission has that much more responsibility for really ensuring that these rules are implemented in practice. We must hope that you will apply yourselves to this matter instead of bringing the legal base into question.
I also agree that, where the scrapping of ships is concerned, significantly stricter international regulations are required, and that is an issue to which we need to return as quickly as possible.
I must agree with rapporteur Mr Blokland that, regarding the legal text in question, Article 175 provides the most appropriate legal basis. The aim of the directive is primarily to protect the environment, rather than to facilitate trade in waste or to support ‘waste tourism’, whereby waste businesses export waste to countries with the most lenient legal regulations. This directive is of special importance for smaller Member States and, in particular, for new Member States that often lack the resources and facilities for handling dangerous waste. We must prevent them from becoming “dumpsites” for larger states. What is needed is the harmonisation of rules governing the interstate transport of waste, because waste knows no borders, and in case of accidents or disasters it can be dangerous not only for the country of final destination, but also for the transit country. It is equally important to require the consent of the country of destination and to apply a system of notification in writing. I believe that we need strict, clear and transparent rules that will enable control and monitoring of the types and locations of waste. The country of destination must be notified in writing of the transport of waste in sufficient time to be able to decide whether it will accept the waste or not.
Mr President, Commissioner, I think Mr Blokland has done a very good job, and the final compromise amendments demonstrate his willingness to compromise, which augurs well for waste management.
There are, however, a number of things in this proposal to which I would like to return. Not only is the proposal that waste law should also cover animal by-products lacking in any kind of logic, but it is also dangerous. Regulation 1774/2002/EC already contains stringent rules on animal by-products; it is a s prescribing in very precise form the manner in which animal by-products are to be collected, transported, processed and used, specifying, for example, the way in which vehicles and containers are to be disinfected and cleaned. That makes this regulation more stringent than the legislation on waste. As is required in the Council’s Common Position, animal by-products must generally be excluded for the sake of legal clarity.
This attempt at including them is also dangerous. The fact is that we overlooked something in Regulation 1774/2002/EC. One of the exceptions provided for in it is that dead animals may also be buried as waste. One consequence of that was that officialdom, in several places, banned animal cemeteries and required people to bury their dead animals – covered as they were by waste legislation – in landfill sites. The fact is that this sort of confusion is quite unacceptable, and so it is vitally important that this should be removed from this regulation.
I have just a couple more points on shipment. A compromise has, to be sure, been reached, and we have yet to see how it can be implemented, but, before it is, we must ensure that waste management is not removed from the internal market and that the shipment of waste is not excluded from it. To do so would be wrong. One consequence of it that we must prevent – and this is my second point – is something for which there may be some enthusiasm in some countries, namely waste management becoming, again, something for municipalities to deal with, thereby using their own plant to the utmost and preventing waste from being shipped. Rules must be enacted to prevent such a thing. If they are, the compromise will be a good one.
Mr President, I should also like to thank the rapporteur for his very efficient and effective work on this report. However, as has been said, the Verts/ALE Group has tabled amendments that reflect our position on a number of specific issues that we needed to reiterate.
Waste, and particularly hazardous waste, should only be transported where there is no alternative; the legislation has to be effective and enforceable to that end. Waste should include all types of waste, including animal by-products, and we should be very clear as to our definition of waste ships. As other Members have already said, since the EU decided to phase out single hull tankers, this issue has become more important. We know that we do not have the capacity within the EU to treat the waste ships ourselves, but it is urgent that we stop the dismantling of European ships in Asia under terrible social and environmental conditions.
We already have international agreements governing aspects of waste policy. It is very important that there be consistency between those agreements and new European legislation so that the very highest standards are adopted.
– Mr President, ladies and gentlemen, it is a well-known and long-established fact that waste is exported to countries where, because of their economic or political dependence, they merely collect rather than actually dispose of the leftovers from what richer societies consume.
The more developed countries’ inability to recycle has also produced paradoxical situations of economic dependence on certain resources. One example is ferrous metals. It first happened in relation to eastern Europe and then in relation to developing countries. These countries have learnt to create new wealth from the waste, although often at the expense of serious harm to the environment.
The Blokland report is – quite rightly – concerned about the environmental soundness of transporting waste, which is an operation that cannot and must not be managed according to free trade principles. Water tables, river basins and the atmosphere know no administrative or state boundaries, because the planet does not function in closed compartments.
The report marks a step forwards in limiting, if not eliminating, environmental fraud; in improving notification of the hazards of transported waste; in improving environmentally sound disposal processes; and in upholding the principle of the sovereignty of individual countries, guaranteeing each one the right to accept waste or not.
Mr President, the intention was that the new proposal on the monitoring of trade in waste would be drafted in line with the principle of better regulation. The latter was adopted by Parliament, the Commission and the Council in 2001, and aims to ensure that the best possible legislation is produced and that the regulations adopted are beneficial and clear. In my opinion, however, the draft report contains superfluous provisions that impose unnecessary restrictions on this sector of the economy and hinder its development, instead of improving the transport of waste.
This is yet another example of overregulation and the production of legislation that fails to take account of the actual state of affairs. In order to limit the movement of waste, the rapporteur has proposed banning the export of any waste that can be dealt with at the point of its generation. It would be impossible for the new Member States to implement this provision, since it is hardly likely that thousands of new plants would be built at locations where waste is stored and generated.
I am in favour of unrestricted trade in waste within the common market. Some of the provisions that have been drafted are evidence of a worrying trend, since they bear the hallmarks of overregulation and unnecessary legislative duplication. Relevant examples of this include the addition of ships and aeroplanes to the list of hazardous wastes, and the ban on the export of ships and aircraft intended for scrap. I would note that such issues are regulated under conventions adopted by the International Maritime Organisation and the International Civil Aviation Organisation. Both the Member States and the European Union are signatories to these conventions.
I also fail to understand why it is necessary to tighten up regulations on the export of household waste. Once again, this issue is regulated under the 1999 Landfill Directive. The same applies to trade in animal by-products, which is covered by the Veterinary Directive currently in force.
In my opinion, the regulations should be harmonised and made more detailed in the light of international conventions. This proposal should not serve as an excuse to lay down new standards and to move the goalposts where environmental protection is concerned.
. Mr President, I have listened carefully to Members’ comments and I would like to give you my further reactions to the proposed amendments.
The Commission was very pleased to see the importance which the European Parliament’s Committee on the Environment attaches to the environmental consequences of end-of-life ships and ship recycling and we fully share the concerns expressed by the committee. However, the proposed amendments would, in our view, not be the right way forward for the following reasons. Work is currently being done to address these issues within the fora of the International Maritime Organization, the International Labour Organization and the Basel Convention on the Control of Transboundary Movements of Hazardous Waste. Progress has been made within the IMO towards an international agreement on the subject. It would therefore be appropriate to agree at international level on the solutions to these important problems before changing our internal European Union regulation. On the other hand, we would support a recital referring to the work of the relevant international fora, in line with the Council’s conclusions on ship dismantling of 24 June 2005. We could therefore fully support the compromise proposal on this point.
In addition, there are a number of amendments concerning further restrictions on the free movement of waste for recovery which would, in the Commission’s view, not correspond to the objective of creating clearer and better regulation. The Commission, on this basis, could not accept the proposed amendments 4, 27, 30, 31, 33, 37, 54, 56 and 68. The Commission maintains its statement with regard to Article 12(1)(c) in the common position to which Amendment 31 is linked. However, we could support the compromise proposal on other points.
The question has been raised of coherence between the waste shipment regulation and the waste framework directive, which is now coming up for review. We can confirm that we will ensure that full coherence is maintained between this regulation and the planned revision of the waste framework directive and, of course, we will ensure consistency with regard to definitions in the thematic strategy on waste.
With regard to animal by-products, the Commission’s proposal fulfils the same environmental objectives as Amendment 91. Our objective is to ensure that the necessary environmental safeguards are in place for the shipment of animal by-products. Therefore, our proposal says that the stricter of the two regulations should apply. However, the Commission does not want both regulations to apply at the same time to the same shipment and therefore we cannot accept Amendment 91.
In conclusion, I am pleased to say that the Commission can accept 87 of the 113 proposed amendments, fully or in principle. These proposed amendments include strengthening the enforcement of the regulation, clarification of its provisions and further alignment with the Basel Convention.
I will provide Parliament’s Secretariat with a complete list of the Commission’s positions on the amendments.
– The debate is closed.
The vote will take place on Tuesday at 11.30 a.m.
Annex – Position of the Commission
The Commission can accept the following amendments in full: 1, 2, 6, 7, 8, 10, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 28, 29, 32, 34, 35, 36, 38, 40, 41, 42, 43, 44, 45, 47, 48, 49, 50, 51, 52, 53, 55, 57, 58, 59, 60, 61, 62, 63, 64, 65, 66, 70, 71, 72, 73, 74, 75, 76, 77, 78, 79, 80, 82, 84, 85, 90, 100.
The following amendments are acceptable in principle: 3, 39, 46, 67, 69, 83, 89.
The Commission cannot accept the following amendments: 4, 5, 9, 11, 27, 30, 31, 33, 37, 54, 56, 68, 81, 86, 87, 88, 91, 92, 93, 94, 95, 96, 97, 98, 99, 101.
Should the compromise package be adopted, the Commission could also accept new amendments 102, 103, 104, 105, 106, 107, 108, 109, 110, 111, 112, 113.
– The next item is the recommendation (A6-0301/2005), on behalf of the Committee on the Environment, Public Health and Food Safety, on the Council common position for adopting a regulation of the European Parliament and of the Council on certain fluorinated greenhouse gases [16056/5/2004 – C6-0221/2005 – 2003/0189A(COD)] (rapporteur: Avril Doyle); and
the recommendation (A6-0294/2005), on behalf of the Committee on the Environment, Public Health and Food Safety, on the Council common position for adopting a directive of the European Parliament and of the Council relating to emissions from air-conditioning systems in motor vehicles and amending Council Directive 70/156/EEC [16056/5/2004 – C6-0221/2005 – 2003/0189A(COD)] (rapporteur: Avril Doyle).
. Mr President, this is a package of two pieces of legislation and I am rapporteur for both; hence the time allocated to me. I wish to begin by thanking my colleagues in the PPE-DE Group and all the political groups for a wide-ranging discussion and debates. We did not agree on everything but we have had a lot of discussion on the very interesting issues contained in both these pieces of legislation.
The background is that the fluorinated gases were introduced in the nineties to replace the ozone-depleting CFCs and HCFCs. They are used in all sorts of applications, some essential, others less so: in insulating foams, aerosols, refrigeration and air conditioning systems, in fire protection equipment and even in the soles of air technology jogging shoes.
As the debate on climate change developed following the UN Framework Convention on Climate Change, the harmful impact of these fluorinated gases, owing to their high global warming potential or GWP, became recognised as a major contributor – 5% and rising – to the ‘greenhouse effect’. Of the six greenhouse gases listed in the annex to the 1997 Kyoto Protocol, three are fluorinated gases. The aim of this legislation is to enable Member States to meet their Kyoto targets by containing the leakage and restricting the use of fluorinated gases.
Whereas the original Commission proposal to Parliament was in the form of one regulation with a single market legal base – Article 95 – the Council reached a common position which took the form of two separate texts: a directive based on Article 95 and a regulation based on a dual legal base consisting of Articles 175 and 95. The rationale for the split of the Commission proposal into two different texts was to move all the requirements relating to emissions from air conditioning in motor vehicles from the proposed regulation to the framework directive for type-approval of motor vehicles, Directive 70/156/EEC. The proposed regulation would then focus on the remaining stationary applications.
As far as the mobile air conditioning or MAC Directive is concerned, I am of the opinion that a balance has to be struck between, on the one hand, being technology-prescriptive in relation to the global warming potential of the gases to be allowed according to the directive and, on the other hand, promoting the development of alternative environmental technologies. As it now stands, the ban in the directive applies to gases with a global warming potential higher than 150, meaning that HFC-152a – which has a global warming potential of about 120 – can still be used. This will allow further innovation and development of alternative technologies with regard to air conditioning systems.
Reducing the GWP threshold in mobile air conditioning will effectively mean that the development of CO2 technology is the only option for European car manufacturers at the present time. While I recognise that European industry is a world leader in this technology and I commend its achievements, the current state-of-the-art CO2 systems have a number of disadvantages which make them unsuitable for export outside the EU. First of all, they involve very high pressure equipment, which would present health and safety risks to mechanics who do not have the expertise to service them. Outside the EU, where F-gas technology will remain mainstream, the service networks for such systems will simply not exist. Secondly, CO2 technology is not suitable for use in certain extreme temperatures, in very hot climates for instance. Setting the threshold at 150 GWP does not exclude the further refinement of CO2 technology, but it would allow our car manufacturers to maintain market penetration in all areas of the world. By coming down from the present position to 150 GWP, there is at least a ten-fold decrease – 1000% – in emissions and there would be negligible extra benefit – about 2.6% – in setting a GWP threshold at 50. I know some colleagues are attached to this proposal, but it would be hard to defend it at world trade level because of this insignificant extra environmental benefit and because of this it could be perceived as a technical trade barrier.
To reiterate, what is important is that, by adopting this directive, we are blocking the use of HFC-134a, which has a global warming potential 10 times higher than HFC 152a.
With regard to the phase-out dates proposed by various Members, our aim should be for this legislation to enter into force as soon as possible, so that industry can begin to get rid of the gases with very high global warming potential, while maintaining the six-year type-approval timeframe. I am therefore in favour of approving the common position on the directive as it is, without further amendments.
On the regulation on certain fluorinated gases, there has been serious debate over the legal base: whether the legal base of the regulation should be the environment (Article 175 of the Treaty) or the single market (Article 95 of the Treaty) or whether the dual legal base proposed in the common position (Articles 175 and 95) should be maintained. We as a Parliament have a duty to settle this issue; above all, industry needs legal certainty.
As rapporteur, I have consulted widely on this issue and examined every option from one end of the spectrum to the other. My main priority has been to achieve legal certainty for industry. After considered deliberation, I have come to the firm conclusion that the only logical and legally watertight option in the spirit of the aims and scopes of the regulation – I would advise colleagues and others interested to read the recitals – is to opt for a single legal base that corresponds to the preponderant purpose or the ‘centre of gravity’ of the legislation. In this case, as in the ozone depleting substances regulation to which this proposal is related, that is environmental protection. It is clearly explained in the recitals to the regulation that the main aim is to contribute to global warming reduction targets. The scope of the regulation is absolutely clear on that as well: global warming reduction targets, air quality improvement.
The European Parliament’s legal opinion stated categorically that an unevenly weighted dual legal base, as in the common position, is legally unsound and will be struck down by the ECJ. All the precedent case-law confirms that the Court will quash the reference to the subordinate legal base – Article 95 in this case – and interpret the whole regulation as founded on the main legal base – Article 175. However, this outcome will only come about after years of wrangling and protracted uncertainty for industry. We should keep control of legislative decisions in this political arena – even if it means conciliation it is still political control – rather than letting the courts decide on legislation for us.
Article 175 will also allow those Member States which already have more ambitious legislation in force as part of their Kyoto strategy to keep that legislation where it is appropriate for the functioning of the internal market and not, as would be the case with the current common position, force them to bring their environmental standards down to lower EU levels.
It is important to remember, however, that Articles 175 and 176 do not give Member States a free hand to introduce whatever measures they want. The internal market will still be protected from unjustified trade barriers under the environment legal base, Article 175, which is predicated on protection of the single market. It is clearly stated in Article 176 that no stricter measures can be taken by a Member State unless they are compatible with the Treaty, i.e. unless they are proportionate, non-discriminatory and do not create unjustified barriers to the single market.
The effect of the environment legal base is substantively the same as the single market (Article 95) base, which also allows Member States to take stricter measures. It is only the burden of proof – on the Commission under Article 175, on the Member State under Article 95 – and the enforcement procedures which are different.
In this respect, I call on the Commission to make a declaration, on the record, that it will be assiduous in pursuing its obligations as enforcer of the Treaty in relation to this regulation and that it will take particular care to police and monitor any stricter measures that are proposed by Member States, in the interests of furthering the internal market within the bounds of Article 175. While the Commission may not have been proactive enough to date in using its infringement powers, I hope that its recent case against Denmark will be a sign of things to come and will assuage the worst case scenario fears of industry with regard to the single market.
As a further safeguard, and to assist SMEs, I have proposed an amendment to introduce an online register where any stricter measures that are compatible with the single market under Article 176 would be recorded in an easily accessible single document. I urge colleagues to support this proposal.
In an enlarged Europe of 25 – soon to be 27 – Member States, the Council may well resort to more frequent use of a dual legal base in order to try and satisfy various national interests. This will result in fragmentation of the purpose and focus of legislation. This trend towards cobbling together sloppy compromises at the Council negotiating table when Member States cannot reach an acceptable political agreement is extremely worrying. I believe that the European Parliament is uniquely placed to overcome the constraints of national positions and to provide policy coherence in areas where Community-level action is required. We as a Parliament must resist the dilution and emasculation of legislation.
The bottom line is that, if the common position on the dual legal base is maintained, this regulation will end up with a single Article 175 legal base after the ECJ has examined it and struck down the subordinate legal base, Article 95. I would prefer this Parliament’s decision to prevail and I cannot put my name to a regulation that is not legally sound and will not withstand legal scrutiny.
One key argument that has received little acknowledgement in the heated debates so far is the competitiveness case of employing Article 175 to achieve our Lisbon targets of becoming the most competitive knowledge-based economy in the world, with sustainable growth as an integral part of that objective. The proposal to use a single market legal base and also impose additional bans in the annex is a blunt instrument that industry, the Commission and the Council cannot accept. At present, none of the proposals to include additional bans on the use of F-gases in certain applications have been subjected to impact assessments or comprehensive health and safety or even cost-benefit analysis by the Commission. I do not believe we should use them without prior technical examination.
I believe in containment and recovery as very sensible and effective means of mitigating emissions of greenhouse gases. However, I also see the need for promoting the development of alternative technologies which are more environmentally benign than the existing ones. By allowing more ambitious legislation in some Member States, subject to the close scrutiny of the Commission, and by restricting the marketing of certain products where better alternatives exist, the objectives just mentioned will be given impetus.
Industry must be given long-term certainty. It is our duty to lay out the directions for the future and it is for us as politicians, together with the Council and the Commission, to decide on legislation and not allow the ECJ to direct it all.
. Mr President, to start with I wish to thank the European Parliament, the Committee on the Environment, Public Health and Food Safety and, in particular, the rapporteur, Mrs Doyle, for her excellent work on the present report at second reading.
The proposals we are debating today are an important part of Community policy on climate change. Fluorinated gases are very strong greenhouse gases. In the European programme on climate change, legislation which limits emissions of fluorinated gases has been called one of the measures of crucial importance in order for the European Union to achieve its objective within the framework of the Kyoto Protocol.
The draft proposals being debated today will help considerably in reducing emissions of greenhouse gases in the European Union. This reduction is calculated at approximately 21 million tonnes of carbon dioxide equivalent a year up to 2010 and at 40 to 50 million tonnes of carbon dioxide equivalent a year after 2020, once the proposed measures have been fully applied.
The Commission proposal on fluorinated gases was debated in the Council during the Irish and Dutch Presidencies and it soon became clear that it would have to be reformulated to some degree. The Council decided, in the end, to change the form of the Commission proposal, but kept it as a package of measures, with a directive especially on the question of hydrofluorocarbons (HFCs) in vehicle mobile air-conditioning systems (MACs) and a regulation covering the remaining issues in the original proposal.
The Council also agreed that the directive should be based on Article 95 alone, in that it would come under the type approval system, and that the regulation should have as its legal basis Article 175, in conjunction with Article 95 as far as Articles 7, 8 and 9 of the regulation are concerned.
The Commission agreed to this change, given that the two elements qualify as an overall package which safeguards the environmental aims of the original proposal. The change in form also reflects Parliament's wish to address the question of MAC systems through type approval legislation.
I should like to emphasise here that I shall be closely monitoring developments with certain outstanding issues in Parliament and in the Council, especially the very serious issue of the legal basis, it being the wish of the Committee on the Environment, Public Health and Food Safety that the regulation on fluorinated gases be based solely on Article 175. The outcome of the vote on this question in plenary will be especially important.
I should also like to add that the Commission welcomes measures which have been taken by various Member States to reduce greenhouse gases. Recent reports show that several Member States will need additional measures to achieve the objectives to which they have committed. Consequently, actions to restrict fluorinated gases are one effective means towards this objective. The Commission merely wishes to ensure that these measures and these actions do not infringe other obligations in the Treaties which the Member States must honour, especially with regard, for example, to the internal market.
As regards the amendments proposing additional bans on the placing on the market, the Commission has always maintained that, before a decision is taken as to the extent to which a product or item of equipment containing fluorinated gases must be banned, a full technical and economic evaluation is required. However, this has not been done for the new bans proposed by the Committee on the Environment. It is worth noting that, within the framework of the review, four years after the regulation entered into force, provision is made for examining possible additional bans.
The Commission considers many of the remaining changes incorporated into the common position and the amendments proposed in Parliament to be improvements to its original proposal. They do indeed improve the definitions and clarify the text; at the same time, they strengthen transparency and accountability.
The Commission has also accepted certain amendments in the common position, such as the new article on labelling, which goes far beyond its original proposal, and such as the article on the review of the regulation, which has been considerably strengthened and is now more specific.
As far as the directive on emissions from MAC systems is concerned, the Commission supports Parliament's proposal for the gradual abolition of fluorinated greenhouse gases from MACs, using the type approval procedure, rather than a system of transferable quotas. There is convergence of opinions between Parliament, the Council and the Commission on this issue.
The Commission is willing to look positively at every possibility for compromise which may arise in relation to the amendments voted by Parliament.
I hope that we shall manage to complete the procedure on the present matter as quickly as possible. We need the new regulation and the new directive without delay, so that they can start to contribute towards the limitation of emissions of fluorinated gases. They will thus make it easier for us to honour our commitments within the framework of the Kyoto Protocol and beyond.
In addition, it is clear that this will send a real positive and timely message as we set in motion – today to be precise – the second stage of the European programme on climate change.
. Mr President, Commissioner, ladies and gentlemen, Mrs Doyle has done a splendid job and considerably helped our imminent and major improvement in the protection of the environment in Europe. It has to be said, though, that it is becoming more and more difficult to get people to show any sympathy for environmental protection measures when Article 175, the legal basis for them, is transposed in different ways in different countries, thereby endangering the smooth functioning of the internal market.
The fact is that things are not the way the Council would like them to be; there are indeed differences between countries, and the internal market does get disrupted. All I can do, then, is urge that we accept Articles 175 and 95 as a dual legal basis, which is necessary in this instance; in any other, I would be in favour of a single legal basis, although I would then have to argue the case for Article 95, which does not fit the bill exactly.
We in this House have always defended the interests of small and medium-sized enterprises, and it is particularly with regard to air-conditioning units that our objective gives rise to concern and criticism on their part. While the goal – an ambitious one, and important in terms of environmental policy – of changing air-conditioning units over to non-fluorinated gases by 2011 is to be welcomed, it has to be said that it does create problems for small and medium-sized enterprises, and that is why, at first reading, this House adopted a derogation, according to which, if the number of units produced is less than 50 000 per annum, the new arrangements can be introduced two years later – that is, in 2013. It is regrettable that the Council did not see fit to take this on board, but, as I regard it as necessary that flexibility in transposition be guaranteed if the changeover is to be successful, I have tabled an amendment, which enjoys support from all the groups.
What is this amendment about? The intention is simply to make it possible for small-volume manufacturers, after 1 January 2013, to be given type-approval for vehicles operating in accordance with the old regime. We should give small businesses this opportunity, and not only the manufacturers of vehicles, but also the suppliers. I therefore ask you to support this amendment.
. Mr President, Commissioner, ladies and gentlemen, we are debating an important topic this evening, namely greenhouse gases, and f-gases, to be precise. Everyone is agreed that measures must be taken urgently in order to reduce the quantity of greenhouse gases. First of all, though, I should like to thank Mrs Doyle who, as rapporteur, has taken a number of important initiatives in order to safeguard the environmental quality of these proposals, and has shown much commitment in this. She has opted to change the legal basis from the internal market to the environment, which I believe to be of the utmost importance and which enjoys the warm support of the majority of the Socialist Group in the European Parliament.
The common position is disappointing. A number of countries in the Council have voted against it because they have already more far-reaching measures in place. With the internal market legal basis, Austria and Denmark would have to withdraw their more far-reaching measures, which is really unacceptable. The internal market must provide a high level of environmental protection. If that is not the case, the environmental legal basis is more suitable because it allows the Member States to introduce more far-reaching measures themselves.
Europe is not there to impose changes for the worse on the Member States or to deny Member States the opportunity of adopting proper environmental policy. Europe is there to improve the conditions under which all of us live. The environmental legal basis is also clearly less complicated and as such, fits in with the better regulation project, which we all want. For the record, the environmental legal basis is not a licence to start issuing all kinds of bans arbitrarily; it goes without saying that any ban should be underpinned by a sound environmental reason.
In the Committee on the Environment, Public Health and Food Safety, an overwhelming majority were in favour of reducing the use of f-gases. Many companies work with f-gases and a large number of companies have sent lobbyists in order to get this House round to their way of thinking. The army of lobbyists claims that there is no alternative to using of f-gases, that their use is either not that harmful or negligible relatively speaking. Although, needless to say, I can appreciate all these arguments, I think that innovation is necessary and that we should really phase out the use of the most harmful greenhouse gases as soon as possible.
We must, of course, carefully consider the environmental impact bans have and we must ensure that the restrictions to market access are proportionate; we would be happy to do this in consultation with the Council. There is broad consensus in this House about the need for adopting an ambitious climate policy. Sadly, it appears that a broad consensus for a strong climate policy is not equal to the automotive industry. The Socialists would have liked to push car manufacturers into replacing f-gases in air-conditioning systems more quickly. Unfortunately, they were unable to do so.
By way of compromise, our group proposes putting the latest date of introduction forward by one year, from 2017 to 2016. This is not a shocking change, but sufficient for the car industry to launch a strong lobby to make it clear to MEPs that that is really unacceptable. The production cycle of a car model is six years, but I would ask the car industry out there whether that attitude is not too defensive. Innovation is of paramount importance if the car industry wants to survive the competition from China, and it is then inappropriate to put innovation on the backburner. If we continue to do this, the Lisbon agenda will not come to anything either. As for Mr Schnellhardt’s proposed exemption for small volumes, we regard that as unnecessary.
Mr President, Commissioner, ladies and gentlemen, I should like first of all to thank Mrs Doyle for drawing up the report and also for having overseen the debate.
We have to oppose global warming because of the enormous impact that it has on the environment. I should just like to mention the fact – as we can see in the newspapers every day – that extreme events are getting worse: heavier rains and longer droughts.
The European Union regards this problem as central to the issue of sustainable development, which, in turn, is one of the fundamental principles for the Union: solidarity with future generations, on a par with the dignity of the individual and democracy. The more complex the molecule, the more intense is the greenhouse effect. Organofluorines belong to this category and must be taken into serious consideration.
There is all the more reason, then, to think systematically – that is, looking at the whole system – that the impact has to be minimised in relation to the global greenhouse effect, and thus we should not be concerned just with the gas in question but also with the way in which it is used. Therefore, it is essential to minimise its overall global warming potential: that of the gas and that of the equipment.
If the emissions trading method works – as it does – I believe we should first of all apply a kind of internal emissions trading to the systems where the method is being used, reducing the effects of the gas and equipment to a minimum in the first place and analysing the costs and benefits. The systems I am referring to are, for instance, mobile air conditioners, fixed air conditioners, and the system comprising the gas plus the energy needed to make the equipment work. Gas is used to extinguish fires and, like fire, is a source of greenhouse gas, so the effects of both the gas and the emissions from the fire must be evaluated. It is therefore important not to be prescriptive and over-attentive to detail, but to aim at minimising the greenhouse effect as a whole.
There are gases, such as sulphur hexafluoride, for which there are no alternatives and which thus constitute exceptions, because vital equipment depends on such gases.
. Mr President, I would like to thank Mrs Doyle for her excellent work on this issue. My Group fully supports the change in the regulation's legal basis to Article 175. The sole objective of this regulation is, clearly, climate protection. It should be remembered that these gases were already included, in 1997, in the basket of gases to be controlled under the Kyoto Protocol and that this regulation emerged from a specific programme called the European Climate Change programme. So we should not be fooled by the pro-F-gas lobbyists who argue both for avoiding a change of legal basis and for maintenance of the status quo for their climate-destructive products.
Climate-friendly alternatives exist for almost all applications, or are in development. None of the phase-outs and bans proposed by the Committee on the Environment, Public Health and Food Safety is unrealistic, as some would claim, since they all take into consideration exemptions where safety standards require.
I would also point out that f-gases were pushed onto the market as replacements for CFCs, which cause ozone depletion and skin cancers, precisely by the same big chemical companies – like DuPont or, in my own country, Ineos, as ICI is now known – that were, themselves, major producers of ozone-destroying substances.
This Parliament should stand firm and put the environment and the well-being of Europe’s citizens before the narrow corporate interests of those chemical giants.
Mr President, when we debate climate issues in this House, we are usually in complete agreement. We usually agree that they are the greatest environmental problem of our time, and we usually agree that we must do more. Now, we are here; now, we can do more; now, we can ensure that some of the most damaging greenhouse gases disappear or are phased out, or at least have restrictions placed on them. We know that there are alternatives, so it is a question of coming up with the goods.
I fully support the rapporteur’s demand that Article 175 should be the legal base. This is an environmental issue. It would be absurd if we wanted to reduce the environmental requirements that already exist in some of the EU Member States when the requirements should in actual fact be made stricter. Not to let countries take the lead prevents invention and innovation. It may be objected that allowing them to do so might interfere with the internal market. Certainly, that is possible, but my political group believes that democratic countries’ right to tighten up environmental requirements if doing so is good for the environment - as, indeed, it is – should take precedence over companies’ right to sell exactly the same product across a particular market.
We have seen shameless and unprecedented lobbying on this issue by a range of different companies. Quite a few of these companies attack the Member States’ democratic right to tighten up their legislation. The same companies often wish to call themselves friends of the environment, or they maintain that they have modern environmental policies. This attitude can be summarised in a single word: hypocrisy.
. Mr President, I should like to thank Mrs Doyle for her excellent report. While she has moved a reasoned proposal particularly where the legal basis is concerned, my group would like to see the Member States’ right to take additional measures made more explicit in the directive. That is why we have tabled Amendment 45. I hope that the rapporteur can endorse this in addition to the change to the legal basis.
As for the bans that are added to Annex 2, especially Amendments 34 to 36, I can tell you that I do not support them. In time, I would like to see the use of fluorinated gases phased out in those applications, but we do not know whether the alternatives are actually more energy-efficient. It is therefore too premature to impose a ban at present. In future, a ban could be instituted when this directive is reviewed, but only if research were to prove that this is really more energy-efficient. I would be interested to hear what view the Commission takes of these product bans.
The last thing I would like to say has to do with Amendment 19. We have just discussed my own report on cross-border waste shipments. Like many other substances, used fluorinated gases are waste substances that may be processed more effectively in a different country. Fluorinated gases are therefore not as unusual as this amendment gives us to believe, and so we should not make an exception to the normal licensing procedure for waste shipments. It would be very strange indeed if during tomorrow’s vote, we first demonstrated our allegiance to a more coherent approach to waste shipments, only to shoot this uniform approach to tatters the next day. I would therefore ask the rapporteur, and the House, not to back Amendment 19.
Mr President, ladies and gentlemen, I congratulate the rapporteur on the work she has done, which above all has the merit of bringing the intent of our legislation closer to the criteria that we promised to fulfil at Kyoto. Even in the Committee on the Environment, Public Health and Food Safety, I felt it necessary to distance myself from certain positions that appear only to favour sectional objectives and are likely to produce a much more disastrous outcome both for the environment and for many Member States’ economies.
First of all, on the issue of the legal basis, the shift to Article 175 may result in a distortion of the single market concept, since it allows individual Member States to introduce more restrictive requirements and measures. Choosing Article 175 as the legal basis might lead to a paradox whereby some countries may decide to prohibit the use of SF6 but then resort to current alternatives that are more polluting and less safe than fluorinated gases.
We must not forget that the purpose of the regulation is to contain fluorinated gas emissions and not to ban them. Any ban – I am referring to Articles 7 and 8 in particular – should be preceded by a study assessing both the economic impact and the environmental benefit.
I must emphasise that it is pointless to cause serious economic damage to countries that base part of their economies on the responsible use of those gases when there is no likelihood of gaining appreciable environmental benefits, while even causing greater harm in some cases.
It is pointless to resort to bans that cannot offer any feasible scientific alternatives, when at the moment it would be enough to reduce emissions. It is pointless to hinder harmonisation, when this move puts even safety at work at risk. Fluorinated gases have high energy efficiency, are non-flammable and non-toxic, and can be handled and managed by workers in total safety. Statistics show that the alternative solutions have caused many deaths in the workplace.
An approach based on responsible use, with the same rules for all the Member States, has the clear advantage of being a win-win solution. It provides a reduction in the energy costs associated with a guaranteed high degree of safety, and the environment benefits as greenhouse gas emissions are cut to the absolute minimum.
– In my contribution, I would like to express my appreciation for the fine and undoubtedly demanding job performed by the rapporteur Mrs Doyle in preparing and debating the legislative proposal in question. I agree with her that we must do our utmost to protect the environment. We must give serious consideration to the ominous progression of global warming and recognise our responsibility also for the fate of future generations. To this end, we should strive to reduce greenhouse gas emissions to a minimum. If there are substitutes for fluorinated industrial gases that offer more advantages in terms of environmental protection, energy efficiency or health and safety, we should not hesitate to replace such gases with the more environmentally friendly substances.
Let me stress, however, that this should apply only in those cases where a substitute is available. I believe that in the automotive industry, for instance, there will be no problem finding such substitutes by 2010. I would like to point out, however, that there are also plans to ban the use of sulphur hexafluoride SF6, which would have negative consequences for the treatment of cancer, since this substance is used in radiotherapy and no substitute is available. Should it be banned, many patients in Europe would lose a highly effective form of treatment.
Mr President, Commissioner, I would like to start by thanking my colleague Mrs Doyle for doing such an outstanding job. I am in complete agreement with the line she has taken.
That the Kyoto Protocol was able to enter into force was primarily a result of the efforts of the European Union. Three of the six gases listed in it are f-gases, the use of which has been prohibited outright by both Austria and Denmark. It is abundantly clear, not only from experience in these countries, but also from innovations in other Member States, that technically and economically workable alternatives to fluorinated gases are available, and that they do less damage to the environment. Alternatives to a wide range of products and installations are available, and are capable of bringing about a significant reduction in greenhouse gas emissions; some of them even reduce energy consumption at the same time.
A large number of European manufacturers are capable of putting alternatives on the market. Consumers are already able to shop in supermarkets in which the refrigerators use alternatives to f-gases. The German Federal Office for the Environment has produced a comprehensive study of the availability and efficiency of the alternatives showing that alternatives are indeed available for many important applications.
Something else that needs to be mentioned is the lack of ambition apparent from the Common Position. The proposal for a regulation on certain f-gases takes insufficient account of tried, tested and already available developments. The imposition of bans and restrictions that can simply be neglected not only stifles ecological innovation in this area, but also robs the Community of any credibility where the development of eco-efficient solutions is concerned.
Moreover, the Council’s Common Position on the Regulation does not allow the Member States to do anything ambitious and of their own free will and accord about seeking technical alternatives. The EU’s burden-sharing agreement commits different Member States to very diverse targets for the reduction of greenhouse gases, and so individual Member States need to take different measures to achieve them. That is why it is absolutely crucial that Article 175 should be the legal basis for the whole Regulation.
Mr President, I should like to say thank you very much to Mrs Doyle who, I think, has done some very creditable work on this report. I see it as our duty as legislators to encourage and facilitate the development of new and more environmentally friendly technology. When there is new, environmentally friendly technology at a reasonable cost, there is no reason for us to permit older, environmentally polluting technology.
In the legislation, we must also, if possible, avoid confining ourselves to a particular technical solution just because, at precisely the time we legislate, it is the best in environmental terms. Instead, we must lay down requirements regarding upper limits for emissions and for other environmental pollution. In the light of this, I am in actual fact quite satisfied with the Committee on the Environment, Public Health and Food Safety’s proposals for limiting the use of greenhouse gases, even though I should obviously have liked some of my own amendments – which went a little further, for example regarding the use of fluorohydrocarbons – also to have been sanctioned by the majority of the committee. The Committee on the Environment, Public Health and Food Safety has, however, decided, despite everything, to demand that more substances be phased out than those put forward by the Council for such treatment.
I am, in actual fact, particularly glad that the Committee has supported having Article 175 as the legal base, something that quite a few speakers have already mentioned. It is important that the Committee wishes to make it possible for countries that have stricter rules for the use of greenhouse gases to be able to retain these rules and for those that want to introduce such rules to be able to do so. Environmental requirements within the EU must not be harmonised downwards, but upwards.
When it comes to air-conditioning in cars, we are not convinced that there is at present good reason for requiring that the gas used should not be permitted to have a warming potential higher than 50, partly because the climate benefits of such a reduction would be extremely small and, at the same time, very expensive but mainly because the technology involving carbon dioxide has not yet been tested sufficiently for us to commit ourselves irrevocably to it. We in the Socialist Group in the European Parliament therefore support the rapporteur on this specific issue.
Finally, I wish to call on everyone to support the changes proposed by the Committee on the Environment, Public Health and Food Safety in tomorrow’s vote and, at the same time of course, the amendments tabled by the PSE Group, for example those about introducing the stricter rules for air-conditioning in cars at a time earlier than that proposed by the Committee on the Environment, Public Health and Food Safety.
Mr President, Commissioner, ladies and gentlemen, in voting on the directive on mobile air-conditioning systems, my group, like the majority of this House, will follow the rapporteur’s sensible path and adopt the Common Position without major amendment, for it represents a good compromise.
A GWP threshold value of 150 reduces emissions by 90%. The deadlines – 2011 for new types and 2017 for new models – are ambitious enough, and it will also be possible for the manufacturers to meet them. The Committee on the Environment, Public Health and Consumer Protection has already voted to reject the demand for the reintroduction of GWP 50. Compared with a threshold value of 150, a GWP threshold value of 50 has no significant impact on the greenhouse effect; that is confirmed, not by the car industry, but by the British impact assessment, the Commission and the Swedish Environment Ministry. Setting the GWP at 50 would exclude all the alternatives to CO2 as refrigerants for mobile air-conditioning systems, but it is not for the legislator to prescribe one single technology to the industry. We should instead leave that to the engineers and promote competition between environmentally-friendly alternatives.
The core issue with the f-gas Regulation is its legal basis. There is no apparent reason why we should have different legal bases for stationary air-conditioning systems on the one hand and for mobile ones on the other. In both instances, we are dealing with product-oriented legislation for the internal market. If the confidence to plan ahead, legal certainty and common standards in the internal market are to be guaranteed, then the legal basis should be Article 95. This expresses a clear commitment to both high environmental standards and a functioning internal market in which all are subject to the same ground rules. At a time when we frequently find ourselves discussing better regulation, I would, in this specific instance, remind the House of the problems involved in transposing the electronic waste directive, which is based on Article 175.
Mr President, I should first like to thank Mrs Doyle for the splendid job she has done. When you consider what we are up against and the way in which the fluorinated gas industry is lobbying us at the moment, it is simply hair-raising. They misinform us when they, for example, talk about its being more energy-efficient to use their poisonous gases. The fact is, just about all energy-efficient refrigerators, that is to say those rated AA+ and A++, use natural coolants rather than these gases. Nor is it the case that there are no alternatives.
By virtue of tough legislation and industry that is up-to-date and well disposed towards the environment, we in Denmark have in actual fact developed alternatives, and we can say that, in general, we are in a position to comply with the most stringent requirements. It would be completely scandalous if we were knocked back again by an old-fashioned sunset industry that thinks only of itself. Let me just say a word, finally, about mobile gases. When you consider how few countries in the world actually need air conditioning in cars, I do not see that there is any reason at all for there to be so much environmental pollution from this source. It is ludicrous that we cannot get something done about this too.
Mr President, fluorinated gases can destroy the ozone layer, and it is therefore important for all countries to be called on to make an extra effort to get rid of them. A direct ban, as has been implemented in Denmark, would be best. As Mrs Auken said, Danish industry has got used to the ban and is developing environmentally friendly alternatives. However, neither the Commission’s nor Mrs Doyle’s proposal refers explicitly to this viable ban.
Mrs Doyle deserves praise for using the minimum provisions of Article 175 instead of the internal market’s total harmonisation. We know that she has been under heavy pressure, but Mrs Doyle’s proposal is scarcely enough to preserve the Danish ban. Together with Mr Blokland, I have therefore tabled Amendment 45, which specifies that all countries should be permitted to go further in protecting the ozone layer against fluorinated gases. I want to be satisfied that we can keep our ban and thus the incentive to create sustainable alternatives. We know that the Commission administers Article 175 very strictly and always wants to see uniform rules instead of supporting those countries that wish to lead the way. The Commission represents total harmonisation rather than promotion of the environment, the hole in the ozone layer rather than the ozone layer itself and the past rather than our common future. I would therefore call on all my fellow Members to support Amendment 45. It reads: ‘This Regulation shall not prevent Member States from maintaining or introducing stricter protective measures’.
– Mr President, ladies and gentlemen, there is often considerable confusion, as well as demagogy, about the deleterious effects of human activities on the environment: either people deny that we bear any responsibility, or there is a mad rush to declare that we do, so far with the support of scientific arguments that are not universally accepted.
In any case, we can definitely be more certain that the gases that we are talking about have destructive effects on ozone molecules than we can be about the supposed increase in mean atmospheric temperature, which is blamed on higher carbon dioxide levels.
Overall, therefore, I can support the Doyle report, although there are some points on which I cannot agree. One of these is Amendment 38, which proposes banning fluorocarbons in the semiconductor industry, although this industry so far does not seem to have used them to any great extent, thus adhering to the targets set by the Kyoto protocol. I shall therefore vote against this amendment.
I also harbour some doubts about Amendments 34, 35 and 36, which propose introducing bans on the use of fluorinated gases in professional equipment; I shall abstain on these. I intend to vote for Amendment 45 instead.
Mr President, Commissioner, ladies and gentlemen, I ought really, according to the German working time directive, to have been on a rest break for the past six hours and 26 minutes, but the debate is nevertheless a very interesting one.
As a fellow-Member of the same group, I would like to thank the rapporteur most warmly for the outstanding work she has done. The message that this Common Position carries from us to the world at large is a positive one. We are showing ourselves to be taking the Kyoto Protocol’s targets seriously, and endeavouring to be an example to the rest of the world in this respect – an example of how to pursue ambitious climate targets and make less use of f-gases.
I would, however, have been glad if this House’s Legal Affairs Committee had done as it needed to do and produced its opinion in good time, in order that we might have a few pointers on the legal position. I am myself in favour of the dual legal basis using Articles 95 and 175, as described in the Common Position – not, I have to say, out of any antipathy towards the environment, but because I would like to see the whole of the European market, and Europe’s environment too, maintained and developed in accordance with the same high standards.
If we are to have a common legal basis, I see Article 95 as a good starting point, for it enables us to find more common ground than we would if we followed Article 175 and left too many options open to the individual Member States. I also think it problematic that the derogation in Article 175 gives the public the impression that we are not acting together in this area.
Mr President, three of the six gases listed in the Kyoto Protocol are fluorinated greenhouse gases, and it is these that this legislation is intended to regulate. If we are to achieve the Kyoto goals and move towards sustainable development, it is desirable that the regulation we are discussing today should enter into force without delay.
In his speech, Commissioner Dimas said that the intention was that the adoption of this piece of legislation should send out a positive signal, but that is possible only if either Community-wide targets are ambitious and stringent enough – and we know that that cannot be said of this proposal – or if we take Article 175 as our legal basis and thereby offer those Member States that have already gone further the opportunity to implement a more rigorous and more environmentally-friendly policy that will be beneficial to the climate.
It has already been pointed out that both Austria and Denmark have adopted general bans on the use of fluorinated greenhouse gases, and it is clear from the experiences of both these countries that alternatives to such gases exist. Reference was also made to a comprehensive study by the German Federal Office for the Environment, which shows that there is potential for reducing both greenhouse gas emissions and the use of energy.
We must use this legislation to ensure that more rigorous regulations can be retained. That is important if the Member States are to be enabled to meet the obligations imposed on them by the Kyoto Protocol. This option also reflects a legal opinion given by Parliament’s legal service, according to which Article 175 is the right and proper legal basis. It would also, in effect, send a positive political signal if we were to refrain from bringing back into line those countries that are already taking action that is more likely to prevent damage to the environment and to the climate.
Mr President, Commissioner, fluorinated gases are a grave threat to our environment. It seems that the world is warming up; we are aware that significant measures must be taken to combat activities that contribute to this problem. We must also be firm in our commitment to honour the Kyoto Treaty and to go beyond the rhetoric of environmental protection.
We must replace fluorinated gases with safer alternatives and take real action towards stopping their release into the environment. However, it would be counterproductive to ban these gases in such a way that we simply destroy European companies, while simply moving manufactured products that use F-gases to countries that do not ban them, countries that may even see an EU ban on fluorinated gases as an opportunity to capture the refrigeration and other related markets. The whole globe shares the same ozone layer.
Phasing out the use of fluorinated gases in favour of competitive alternatives is an important step towards making real environmental progress. However, in phasing out substances, we must also ensure that existing F-gases are not simply released into the environment. Regulation of F-gases has led to toxic graveyards of leaking fridges in some countries.
We have to ask ourselves the question: what is the best way to keep F-gases from being released into the environment? More focus must be put upon controlling the gases that have already been produced. We must ensure that a mechanism is put in place to effect the safe elimination of existing fluorinated gases as well.
Mr President, Commissioner, ladies and gentlemen, important though this regulation undoubtedly is in how we approach climate change, since it will in any event lead to a reduction in the use of f-gases, it is only a first step. That is why I think it is best if it is taken with caution.
The Commission will need to table an assessment report in a few years’ time, and the important measures that are now being proposed must also have the chance of being implemented in the sector. As science and technology develops, it will become evident whether additional restrictions are viable, and more analyses are required for this purpose.
After all, the sector involved is a global industry, and since goods must be able to circulate freely in and out of the EU, it is impossible for each country to impose its own rules. We must prevent disparity between the different legislations from leading to different playing fields for the market operators. That is why it is also important to state that a happy balance should be struck between solid environmental progress and not too many restrictions for the internal market. This is best accommodated, in my view, by the mixed legal basis proposed by the Council.
That is also the ideal approach in the framework of which research and development can be stimulated on a large scale. The EU sets out the guidelines that guarantee the responsible use of the f-gases and the sector can further develop research in a creative manner. Consequently, it is wholly unacceptable to us if at present, more unviable restrictions were to be imposed on the sector unilaterally, without consultation, on applications for which there are insufficient alternatives available or for which alternatives are not more energy efficient, taking into consideration the environmental cost as a whole, if possible within the provisions of Article 175. I would like to hear what the Commission has to say on the matter.
Mr President, on the directive on mobile air-conditioning, I think we have a sensible compromise in Parliament. My only reservation concerns the amendment from Mr Liese and others about low-volume cars. It seems to me that low-volume cars are often high-spec cars with all kinds of features and I wonder what the Commission thinks about the amendment to somehow exempt them from the requirement of having sound technology for mobile air-conditioning.
On the regulation, I think you have heard that the consensus view in Parliament is going to be in favour of Mrs Doyle’s approach, and I am very loathe to use EU legislation to reduce environment standards in different Member States. We have heard from colleagues from different countries who have said they feared this would happen. We need the Council, the Commission and Parliament to bang their heads together to get a resolution on this issue.
By the same token, I am also loathe to agree, when we come to vote, on a series of prohibitions on the use of F gases, which have not been tested or assessed for their health and safety, nor for their economic or environmental impact. Although many of the letters from lobbyists on both sides of the argument may well be valid, before we ban things, we ought to have proper assessments. Therefore, Commissioner, I agree with what you said when you spoke about the prohibitions and the need for them to be examined and to come forward in the review.
I thank Mrs Doyle for her work.
Mr President, I should like to thank my colleagues. It has been a very interesting debate. I also thank Commissioner Dimas.
As I came here to speak tonight, the Committee on Legal Affairs was only beginning to consider – as is its duty – the proposed change in the legal base in the common position. I should like to put on record that it was considered, but without much debate at all, and the Members of the Legal Affairs Committee were never even advised that Parliament's legal opinion to the Committee on the Environment, Public Health and Food Safety was that the dual legal base would not withstand a challenge before the ECJ.
They agreed that the dual legal base, as proposed in the common position, should remain. But our clear legal advice is that this will not withstand a challenge before the European Court. On that basis and according to what everyone else has said, I appeal to colleagues for support for the legal base of Article 175 tomorrow, with the proper Commission policing – please – of the internal market, as required of them under Article 176. That is most important.
Under the better regulation announcement by President Barroso some weeks ago, the F-gases were mentioned in terms of impact assessment and analysis. The four-month time frame that we have in Parliament at second reading did not allow a proper teasing-out of exactly what was in the Commission's mind. It is unacceptable to ask us to pass this legislation – but we have no choice, because of the time frame – without a proper and full impact analysis, as many colleagues have requested, particularly in relation to bans. I do not, generally speaking, support the extra bans, particularly on SF6 and others. I am generally in favour of Article 175 but against extra bans. It is not acceptable at this point for that industry to bear that particular burden.
The political reality is that if we do not get a qualified majority for legal base Article 175 tomorrow – and we need a qualified majority for a second reading – the common position will remain: the dual legal base. That will be challenged before the European Court of Justice, as we have been told, and we know the countries that are going to do it. All legal advice tells us that they will find in favour of Article 175 as the legal base. So for those who do not want that to happen, ironically, they should support Article 175 tomorrow so that we go into conciliation and politically we decide the shape, which will not be purely Article 175 because there will have to be compromises.
We should decide in conciliation and not let the ECJ decide, even though I would be very optimistic that my personal opinion will come out of the ECJ. We are politicians; we want to decide it ourselves. Thank you for your support.
. Mr President, I have listened carefully to the speeches of the distinguished parliamentarians and I should like to make some comments on the specific amendments.
Amendments relating to the legal base of the regulation are of particular importance. Amendments 1, 4, 5 (first part) and 45 concern the establishment of Article 175, and Amendments 33 and 40 concern the establishment of Article 95 as the sole legal base.
The Commission has accepted, as part of the compromise, that the directive should be based on Article 95 alone and that the regulation should have a legal base of Article 175 and Article 95 in relation to Articles 8, 9 and 10. However, the Commission will closely follow further developments on this issue in both Parliament and the Council. I have most certainly taken note of your concerns on this issue.
Amendments 2 and 7 specify in Article 1, with a corresponding change to the recital, that specific actions are needed in order for Member States to reach their individual Kyoto emission targets. As I have already said, the Commission can support these amendments provided that the Member States do not infringe other Treaty obligations. Likewise, it can support Amendments 6 and 31 on the promotion of alternative technologies, provided there is a change to the text.
There are a number of amendments of a technical nature specifically addressing containment. The Commission can support most of those amendments, provided that in some cases there is a change in language to reflect the technical realities.
We can also agree in principle to Amendment 25, as regards the need to indicate the global warming potential on labels for the applications covered in this regulation, although we believe the issue of labelling would be best resolved by the Commission through the committee, after careful preparation.
The review provision is very important since the regulation is only a first step. In this context, we can be positive on some of the amendments that strengthen this review process. However, the Commission cannot accept Amendments 27 and 30, which would require the Commission to provide a proposal by a specific date, irrespective of the findings of its review. This would undermine the Commission’s right of initiative with respect to legislative proposals and cannot be accepted.
The Commission cannot support Amendments 32, 33, 34, 35, 36, 37, 38 and 41, which introduce new ‘placing on the market bans’. The Commission has always stated that a full technical and economic evaluation is needed before establishing whether a product or equipment containing fluorinated gases should be prohibited. The review provides for this four years after the entry into force of the regulation.
Amendment 26, which requires the use of HFCs only where safe, technically feasible, cost-effective and more environmentally sound alternatives do not exist, is also unacceptable. In practice, this would allow any Member State to do as it wished with respect to products containing fluorinated greenhouse gases, because there are no established criteria to determine that alternatives are safe, technically feasible and environmentally sound, etc.
A number of other amendments that improve some of the general provisions of the regulation can be accepted. However, the Commission cannot accept Amendment 12, which provides a new definition of placing on the market. Although it supports the principle of Amendment 19 on the need to facilitate the shipment of recovered fluorinated greenhouse gases in the Community, the Commission believes it is unnecessary here since this matter is covered by the new waste shipment regulation.
As regards the directive, the Commission believes that Amendment 1 on fiscal incentives does not provide any new value added to the proposal. Member States are already allowed to grant fiscal incentives, provided that they comply with state aid rules, particularly the guidelines on state aid for environmental protection, as well as on Commission notice on the application of the state aid rules to measures relating to direct business taxation. The same goes for Amendment 2, as the 1999 directive already requires Member States to ensure that the label indicating carbon dioxide emissions is affixed on all new cars for sale in the European Union. However, as part of its review of this directive, with a view to making an amending proposal in 2006, if necessary, the Commission will also investigate the possibility of including on the label information on the greenhouse gas effect of mobile air conditioners. This will cover information regarding both the refrigerant used and the impact on fuel consumption. I believe this will satisfy all concerns.
Many of the new amendments that have been tabled seeking to shift the final date in the common position from 2017 to 2016 will not be supported by the Commission, since we believe that the existing dates achieve our environmental ambition and would allow industry sufficient time for compliance. It is important that the phase-out is achieved in a smooth, effective and technologically sound manner.
In summary, the Commission believes that, given the relatively small environmental gain that would result from advancing the deadline for the phase-out, the case for a change is not justified. Likewise, we cannot support amendments that change the threshold for the global warming potential from 150 to 50, since this would in our view be determining the technology that the industry has to apply for little environmental gain. We also believe that the proposed exemption for small car producers is not compatible with the type-approval system.
In conclusion, out of 45 proposed amendments to the regulation, the Commission can accept five fully, and a further 18 in principle or in part. For the directive, the Commission cannot support the 10 amendments proposed. I shall give a complete list of the Commission’s position on the amendments to Parliament’s Secretariat.
Finally, I would just like to add that, in a letter from the Director-General to Mr Florenz, the Commission has given details of the discussion we had in the college regarding the proposals pending before the legislator. This is just to provide Parliament with the existing available information, but no further economic studies are necessary.
– The debate is closed.
The vote will take place on Wednesday 26 October.
Annex – Position of the Commission
Regulation (2003/0189A (COD))
The Commission can accept 5 amendments in full: 10, 13, 24, 28 and 29.
The Commission can accept 18 amendments in principle or in part: 2, 3, 5, 6, 7, 8, 11, 15, 16, 17, 20, 21, 22, 23, 25, 31, 43 and 44.
The Commission rejects 22 amendments in full: 1, 4, 9, 12, 14, 18, 19, 26, 27, 30, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42 and 45.
Directive (2003/0189B (COD))
The Commission rejects 10 amendments in full: 1, 2, 3, 4, 5, 6, 7, 8, 9 and 10.